Exhibit 10 (ww)

Execution Copy

 

ASSET PURCHASE AGREEMENT

dated December 21, 2006

By and Between

DPL Energy, LLC

and

Buckeye Power, Inc.

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

ARTICLE I

 

 

 

Definitions

1

 

 

1.01

Definitions

1

1.02

Interpretation

8

1.03

Knowledge

8

 

 

ARTICLE II

 

 

 

Purchase and Sale, Purchase Price, Allocation and Other Related Matters

9

 

 

2.01

Purchase and Sale

9

2.02

Purchase Price

9

2.03

Initial Purchase Price

9

2.04

Purchase Price Holdback

9

2.05

Assumed Liabilities and Retained Liabilities

9

2.06

Sales and Transfer Taxes

10

2.07

Allocation of Purchase Price

10

2.08

Parent Guaranty

10

 

 

ARTICLE III

 

 

 

Closing and Closing Date Deliveries

11

 

 

3.01

Closing

11

3.02

Closing Deliveries by Seller

11

3.03

Closing Deliveries by Purchaser

11

3.04

Cooperation

12

 

 

ARTICLE IV

 

 

 

Pre-Closing Filings

12

 

 

4.01

Government Filings

12

4.02

FERC Regulatory Filing

12

4.03

Cooperation in Regulatory Review Process

13

4.04

PJM Notification of Sale and Scheduling and Bidding for day of Closing

13

4.05

2007/2008 RPM Bidding

13

 

 

ARTICLE V

 

 

 

Pre-Closing Covenants

14

 

 

5.01

Due Diligence Review

14

5.02

Pending Closing

14

5.03

Cooperation

15

5.04

No Shop

15

 

i


--------------------------------------------------------------------------------


 

5.05

Workforce

15

5.06

Tax Abatement Agreement

16

5.07

EFT Service Agreement

16

 

 

ARTICLE VI

 

 

 

Pre-Closing Deliveries

16

 

 

6.01

Pre-Closing Title Policy and Survey Delivery

16

 

 

ARTICLE VII

17

 

 

Warranties and Representations of Seller

 

 

 

7.01

Organization and Good Standing

17

7.02

Authority

17

7.03

No Violations and Consents

17

7.04

Brokers

18

7.05

Required Assets

18

7.06

Contracts

18

7.07

Insurance

18

7.08

Title to Real Property

19

7.09

Title to Purchased Assets

19

7.10

Intellectual Property

19

7.11

Litigation

19

7.12

Compliance With Laws

19

7.13

Labor Matters

20

7.14

Taxes

20

7.15

Licenses and Permits

20

7.16

Environmental Compliance

21

7.17

Purchaser Pipeline Acquisition Costs

21

7.18

Disclaimer of Warranties

21

 

 

ARTICLE VIII

 

 

 

Warranties and Representations of Purchaser

22

 

 

 

8.01

Due Incorporation

22

8.02

Authority

22

8.03

No Violations

22

8.04

Brokers

22

8.05

Litigation

22

8.06

Financing

22

 

 

ARTICLE IX

 

 

 

Conditions to Closing Applicable to Purchaser

23

 

 

9.01

No Termination

23

9.02

Bring-Down of Seller Warranties

23

9.03

No Material Adverse Effect

23

9.04

Pending Actions

23

 

ii


--------------------------------------------------------------------------------


 

9.05

Material Contracts

23

9.06

Assigned Permits

23

9.07

Other Consents and Approvals

23

9.08

All Necessary Documents

24

9.09

Title Policy

24

9.10

Brokers and Consultants

24

 

 

ARTICLE X

 

 

 

Conditions to Closing Applicable to Seller

24

 

 

10.01

No Termination

24

10.02

Bring-Down of Purchaser Warranties

24

10.03

Pending Actions

25

10.04

Consents and Approvals

25

10.05

All Necessary Documents

25

 

 

ARTICLE XI

 

 

 

Termination

25

 

 

11.01

Termination

25

 

 

ARTICLE XII

 

 

 

Indemnification

26

 

 

 

12.01

Seller Indemnification

26

12.02

Limitation

26

12.03

Purchaser Indemnification

27

12.04

Indemnification Notice

27

12.05

Indemnification Procedure

28

12.06

Effect of Indemnity Payments

28

 

 

ARTICLE XIII

 

 

 

Confidentiality

28

 

 

13.01

Confidentiality of Materials

28

13.02

Remedy

29

 

 

ARTICLE XIV

 

 

 

Certain Other Understandings

29

 

 

14.01

Post Closing Access to Records and Records Retention

29

14.02

Obligations not Performed by Closing

30

14.03

Avoidance of Double Withholding Taxes

30

14.04

Removal of Trademarks, Etc

30

14.05

[Intentionally left blank.]

30

14.06

Tax Matters.

30

14.07

O&M Transition Services Agreement Option

32

 

iii


--------------------------------------------------------------------------------


 

 

ARTICLE XV

 

 

 

Miscellaneous

32

 

 

15.01

Cost and Expenses

32

15.02

Entire Agreement

32

15.03

Counterparts

32

15.04

Assignment, Successors and Assigns

32

15.05

Savings Clause

33

15.06

Headings

33

15.07

Risk of Loss

33

15.08

Governing Law

33

15.09

Dispute Resolution

33

15.10

Press Releases

34

15.11

U.S. Dollars

34

15.12

Survival

34

15.13

Notices

34

15.14

No Third Party Beneficiaries

35

15.15

Jurisdiction and Consent to Service

35

15.16

WAIVER OF A JURY TRIAL

35

15.17

No Presumption Against Drafter

36

 

iv


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement made and entered into this 21st day of December,
2006 (this “Agreement”) by and between Buckeye Power, Inc., an Ohio corporation
not-for-profit (“Purchaser”), and DPL Energy, LLC, an Ohio limited liability
company (“Seller”).

Recitals:

A.            Seller owns the Greenville, Ohio peaking power generation
facility, as more fully described in Schedule I attached hereto (the
“Facility”).

B.            Seller desires to sell the Facility and the assets and properties
exclusively relating to the Facility hereinafter described as Purchased Assets
and Purchaser desires to acquire the Facility and the Purchased Assets, on the
terms and subject to the conditions hereinafter set forth.

Now, therefore, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS


1.01         DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH
BELOW UNLESS OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT CLEARLY REQUIRES
OTHERWISE:

“AAA Rules” has the meaning set forth in Section 15.09.

“Additional Contracts” has the meaning set forth in clause (v) of the definition
of “Purchased Assets.”

 “Affiliate” shall mean a Person which, directly or indirectly is controlled by,
controls, or is under common control with another Person.  As used in the
preceding sentence, “control” shall mean (i) the ownership of more than 50% of
the voting securities or other voting interest of any Person, or (ii) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Arbitration Notice” has the meaning set forth in Section 15.09(b).

“Assigned Contracts” has the meaning set forth in clause (v) of the definition
of “Purchased Assets.”

“Assigned Intellectual Property” has the meaning set forth in clause (vi) of the
definition of “Purchased Assets.”

“Assigned Permits” has the meaning set forth in clause (vii) of the definition
of “Purchased Assets.”

“Assumed Liabilities” has the meaning set forth in Section 2.05(a).

1


--------------------------------------------------------------------------------


“Closing” has the meaning set forth in Section 3.01.

“Closing Date” has the meaning set forth in Section 3.01.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the final
and temporary Treasury Regulations promulgated thereunder.

“Compensation Agreements” has the meaning set forth in Section 7.14(c).

“Date of the Notice of Claim” has the meaning set forth in Section 12.05(c).

“Disclosure Schedule” shall mean the schedules attached to this Agreement.

“Dispute” has the meaning set forth in Section 15.09(a).

“DOJ” shall mean the United States Department of Justice.

“DP&L” shall mean The Dayton Power & Light Company, an Ohio corporation.

“Easements” has the meaning set forth in clause (iv) of the definition of
“Purchased Assets.”

“EFT Service Agreement” shall mean that Rate Schedule EFT Enhanced Firm
Transportation Service Form of Transportation Agreement (Contract No. 20552)
dated as of April 1, 2006, between Panhandle and Seller, including the letter
agreement dated December 15, 2005 between Panhandle and Seller.

“Electric Interconnection Agreement” has the meaning set forth in clause (ix) of
the definition of “Retained Assets”.

“Environmental Laws” shall mean any applicable federal, state or local Law
relating to:  (a) releases or threatened releases of Hazardous Substances; (b)
the exposure to, manufacture, handling, transport, use, treatment, storage or
disposal of Hazardous Substances or materials containing Hazardous Substances;
(c) pollution or protection of the environment or human health; (d) natural
resources or natural resource damages; or (e) occupational safety or health.

“Facility” has the meaning set forth in the Recitals and Schedule I hereto.

“FERC” shall mean the Federal Energy Regulatory Commission.

“FERC Regulatory Filing” has the meaning set forth in Section 4.02.

“First Half” shall mean, with respect to any Tax year, the period from and
including January 1 to and including June 30 of such year.

“Governmental Authority” shall mean the government of the United States or any
foreign country or any state or political subdivision of any thereof and any
entity, body or authority exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
any quasi-governmental entities established to perform such functions.

“Guarantor” means DPL Inc.

2


--------------------------------------------------------------------------------


“Hazardous Substances” shall mean (a) any pollutant, contaminant, waste or
chemicals, materials, compounds, constituents or substances, subject to
regulation under any Environmental Laws, including without limitation those
defined or designated under the following federal statutes and their state
counterparts, as well as such statutes’ implementing regulations:  the Hazardous
Materials Transportation Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Atomic Energy Act, the Toxic Substances
Control Act, and the Federal Insecticide, Fungicide, and Rodenticide Act; (b)
petroleum and petroleum products including crude oil and any fractions thereof;
(c) natural gas, synthetic gas and any mixtures thereof; (d) asbestos in any
form; and (e) polychlorinated biphenyls.

 “Holdback Amount” has the meaning set forth in Section 2.04.

“Indemnified Party” has the meaning set forth in Section 12.04.

“Indemnifying Party” has the meaning set forth in Section 12.04.

“Information” has the meaning set forth in Section 13.01.

“Initial Purchase Price” has the meaning set forth in Section 2.03.

“Insured Parcels” has the meaning set forth in Section 6.01(a).

“Inventory” has the meaning set forth in clause (ii) of the definition of
Purchased Assets.

“IRS” shall mean the Internal Revenue Service.

“Law” shall mean any law (including common law), statute, regulation, ordinance,
rule, order, decree, judgment, consent decree, settlement agreement or
governmental requirement enacted, promulgated or imposed or entered into or
agreed with by any Governmental Authority.

“Lien” shall mean any mortgage, lien (except for any lien for taxes not yet due
and payable), charge, restriction, pledge, security interest, option, lease or
sublease, claim, right of any third party, easement, encroachment or
encumbrance.

“Material Adverse Effect” shall mean (a) any change in, or effect on, the
Facility as currently operated by Seller that is or is reasonably likely to be
materially adverse to the results of operations or financial condition of the
Facility, after giving effect to this Agreement, or (b) any materially adverse
change in the ability of Seller to perform its obligations under this Agreement
or any of the Exhibits hereto, except that the term “Material Adverse Effect”
shall not include changes, events, conditions, restrictions or burdens caused by
or resulting from (i) conditions affecting the electric generation industry
generally but not affecting the Facility or the Purchased Assets in any manner
or degree significantly different from the electric generation industry as a
whole, (ii) United States or global economic conditions or financial markets
generally, or (iii) the announcement of the transactions contemplated by this
Agreement.

“Material Contracts” has the meaning set forth in Section 7.06(a).

“Notice of Claim” has the meaning set forth in Section 12.04.

3


--------------------------------------------------------------------------------


“O&M Transition Services Agreement” means the O&M Transition Services Agreement
between Purchaser and Seller substantially in the form attached hereto as
Exhibit F.

“Panhandle” shall mean Panhandle Eastern Pipe Line Company, LP.

“Parent Guaranty” means the guaranty of the Guarantor attached hereto as Exhibit
A.

“Permitted Exceptions” shall mean, with respect to the Real Property, the
following:


(A)           LIENS OR ENCUMBRANCES RELATING TO THE ASSUMED LIABILITIES;


(B)           ALL LIENS FOR TAXES, ASSESSMENTS, BOTH GENERAL AND SPECIAL, AND
OTHER GOVERNMENTAL CHARGES WHICH ARE NOT DUE AND PAYABLE AS OF THE CLOSING DATE;


(C)           ALL BUILDING CODES AND ZONING ORDINANCES AND OTHER LAWS OF ANY
GOVERNMENTAL AUTHORITY HERETOFORE, NOW OR HEREAFTER ENACTED, MADE OR ISSUED BY
ANY SUCH GOVERNMENTAL AUTHORITY AFFECTING THE REAL PROPERTY;


(D)           ALL EASEMENTS, RIGHTS-OF-WAY, COVENANTS, CONDITIONS, RESTRICTIONS,
RESERVATIONS, LICENSES, AGREEMENTS, AND OTHER SIMILAR MATTERS OF RECORD IN THE
APPROPRIATE GOVERNMENTAL OFFICES;


(E)           ALL ENCROACHMENTS, OVERLAPS, BOUNDARY LINE DISPUTES, SHORTAGES IN
AREA, DRAINAGE AND OTHER EASEMENTS, CEMETERIES AND BURIAL GROUNDS AND OTHER
SIMILAR MATTERS NOT OF RECORD THAT WOULD BE DISCLOSED BY AN ACCURATE SURVEY OR
INSPECTION OF THE REAL PROPERTY;


(F)            ALL ELECTRIC, TELEPHONE, GAS, SANITARY SEWER, STORM SEWER, WATER
AND OTHER UTILITY LINES, PIPELINES, SERVICE LINES AND FACILITIES OF ANY NATURE
NOW LOCATED ON, OVER OR UNDER THE REAL PROPERTY, AND ALL LICENSES, EASEMENTS,
RIGHTS-OF-WAY AND OTHER SIMILAR AGREEMENTS RELATING THERETO THAT WOULD BE
DISCLOSED BY AN ACCURATE SURVEY OR INSPECTION OF THE REAL PROPERTY;


(G)           ALL EXISTING PUBLIC AND PRIVATE ROADS AND STREETS (WHETHER
DEDICATED OR UNDEDICATED), AND ALL RAILROAD LINES AND RIGHTS-OF-WAY AFFECTING
THE REAL PROPERTY;


(H)           ALL RIGHTS WITH RESPECT TO THE OWNERSHIP, MINING, EXTRACTION AND
REMOVAL OF MINERALS OF WHATEVER KIND AND CHARACTER (INCLUDING, WITHOUT
LIMITATION, ALL COAL, IRON ORE, OIL, GAS, SULFUR, METHANE GAS IN COAL SEAMS,
LIMESTONE AND OTHER MINERALS, METALS AND ORES) THAT HAVE BEEN GRANTED, LEASED,
EXCEPTED OR RESERVED PRIOR TO THE DATE HEREOF; AND


(I)            INCHOATE MECHANIC’S AND MATERIALMEN’S LIENS FOR CONSTRUCTION IN
PROGRESS AND WORKMEN’S, REPAIRMEN’S, WAREHOUSEMEN’S AND CARRIER’S LIENS ARISING
IN THE ORDINARY COURSE OF BUSINESS.

“Permitted Real Estate Exceptions” has the meaning set forth in Section 6.01(a).

“Person” shall mean any natural person, corporation, limited liability company,
partnership, joint venture, trust, association or unincorporated entity of any
kind.

4


--------------------------------------------------------------------------------


“Pipeline” shall mean the approximately 42.5 mile long natural gas pipeline and
associated easements and rights-of-way, that extends from an interconnection
with Panhandle’s main pipeline at Glen Karn, Ohio to Harden, Ohio, and
interconnects with a pipeline lateral that serves the Facility, all as more
particularly described in the Pipeline Agreements.

“Pipeline Agreements” shall mean that certain agreement dated as of July 9,
1993, by and between DP&L and Panhandle, as amended on November 1, 1994, and as
further amended by agreement among Panhandle, DP&L and Seller on December 22,
1999, certain portions of which have been assigned by DP&L to Vectren pursuant
to that certain Asset Purchase Agreement dated December 14, 1999; that certain
agreement dated as of November 1, 1999 by and between DP&L and Seller, certain
portions of which have been assigned by DP&L to Vectren pursuant to that certain
Asset Purchase Agreement dated December 14, 1999; that certain Operational
Agreement for Z-51 Pipeline by and between DP&L and Seller, certain portions of
which have been assigned by DP&L to Vectren pursuant to that certain Asset
Purchase Agreement dated December 14, 1999; that certain Construction, Ownership
and Operation Agreement by and between Panhandle and Seller dated as of July 7,
2000; and that certain Reimbursement, Construction, Ownership and Operation
Agreement by and among Panhandle, TETCO, and Seller dated June 23, 2000.  For
the avoidance of doubt, any DP&L interests in the Pipeline Agreements that were
not transferred to Vectren were transferred to Seller, and DP&L no longer has
any interest in the Pipeline Agreements.

“PJM” shall mean PJM Interconnection, LLC, a FERC-approved regional transmission
organization and energy market.

“Pratt & Whitney Repair Report” shall mean the report delivered by Pratt &
Whitney to Seller generally evidencing the completion of the repair of the
damage to unit 1B at the Facility identified in the Pratt & Whitney Greenville
1B Borescope Inspection Report dated September 1, 2006, and the Pratt & Whitney
Revised Borescope Inspection Report dated September 13, 2006.

“Properties” has the meaning set forth in clause (iv) of definition of Purchased
Assets.

“Purchase Price” has the meaning set forth in Section 2.02.

“Purchased Assets” shall mean the following described assets, rights and
properties, except for the Retained Assets:

(I)            THE FACILITY;

(II)           EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE II, ALL INVENTORIES FOR
USE EXCLUSIVELY IN CONNECTION WITH THE FACILITY, INCLUDING ALL SUCH INVENTORIES
OF DEMINERALIZED WATER, CHEMICALS, SUPPLIES, RAW MATERIALS, WORK-IN-PROGRESS AND
FINISHED GOODS (“INVENTORY”);

(III)          EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE III, THE TANGIBLE
ASSETS, MACHINERY, EQUIPMENT, TOOLS, DIES, MOLDS, SPARE PARTS, VEHICLES,
TRANSPORTATION EQUIPMENT, FURNITURE AND OFFICE EQUIPMENT,
CONSTRUCTION-IN-PROGRESS, AND COMPUTER HARDWARE OF SELLER THAT CONSTITUTE THE
FACILITY OR ARE USED EXCLUSIVELY IN CONNECTION WITH THE FACILITY OR THAT ARE
LOCATED ON THE REAL PROPERTY;

(IV)          SELLER’S RIGHTS, TITLE AND INTEREST (A) IN AND TO THE REAL
PROPERTIES DESCRIBED IN SCHEDULE IV (“REAL PROPERTY”) TOGETHER WITH ALL
BUILDINGS, OTHER IMPROVEMENTS, FIXTURES AND APPURTENANCES, AND ALL OTHER RIGHTS
AND PRIVILEGES THEREUNTO BELONGING OR APPERTAINING, (B) UNDER THE REAL PROPERTY
LEASES DESCRIBED IN THE SCHEDULE V (“REAL PROPERTY LEASES”), AND (C) UNDER THE

5


--------------------------------------------------------------------------------


EASEMENTS, RIGHTS OF WAY, REAL PROPERTY LICENSES DESCRIBED IN SCHEDULE VI
(“EASEMENTS”; TOGETHER WITH THE REAL PROPERTY AND THE REAL PROPERTY LEASES, THE
“PROPERTIES”);

(V)           SELLER’S RIGHT, TITLE AND INTEREST IN, TO OR UNDER (A) THE
MATERIAL CONTRACTS AND (B) THE PERSONAL PROPERTY LEASES AND OTHER CONTRACTS,
AGREEMENTS AND COMMITMENTS ARISING FROM AND RELATING EXCLUSIVELY TO THE
PURCHASED ASSETS OR THE FACILITY THAT WOULD BE REQUIRED TO BE DESCRIBED ON
SCHEDULE 7.06(A) BUT FOR THE EXCEPTIONS SET FORTH IN SECTION 7.06(A) BELOW,
INCLUDING THOSE CONTRACTS LISTED ON SCHEDULE VII (THE “ADDITIONAL CONTRACTS,”
AND TOGETHER WITH THE MATERIAL CONTRACTS, THE “ASSIGNED CONTRACTS”);

(VI)          SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING
INTELLECTUAL PROPERTY TO THE EXTENT RELATED EXCLUSIVELY TO THE FACILITY AND SET
FORTH IN SCHEDULE VIII: TRADE NAMES, TRADEMARKS, TRADEMARK REGISTRATIONS,
TRADEMARK APPLICATIONS, SERVICE MARKS, SERVICE MARK REGISTRATIONS, SERVICE MARK
APPLICATIONS; COPYRIGHTS, COPYRIGHT REGISTRATIONS, COPYRIGHT APPLICATIONS;
PATENT RIGHTS (INCLUDING, WITHOUT LIMITATION, ISSUED PATENTS, APPLICATIONS,
DIVISIONS, CONTINUATIONS AND CONTINUATIONS-IN-PART, REISSUES, PATENTS OF
ADDITION, UTILITY MODELS AND INVENTORS’ CERTIFICATES); LICENSES WITH RESPECT TO
ANY OF THE FOREGOING; TRADE SECRETS, PROPRIETARY MANUFACTURING INFORMATION AND
INVENTIONS, OPERATING AND SYSTEMS SOFTWARE, DRAWINGS AND DESIGNS; CUSTOMER AND
VENDOR LISTS AND THE GOODWILL ASSOCIATED WITH ANY OF THE FOREGOING (THE
“ASSIGNED INTELLECTUAL PROPERTY”);

(VII)         ANY GOVERNMENTAL LICENSES AND PERMITS OF SELLER RELATING
EXCLUSIVELY TO THE FACILITY TO THE EXTENT ANY OF THE SAME ARE TRANSFERABLE OR
ASSIGNABLE TO PURCHASER AND AS DESCRIBED ON SCHEDULE IX (THE “ASSIGNED
PERMITS”);

(VIII)        EXCEPT FOR RETAINED BOOKS AND RECORDS, AT LEAST ONE COPY (IN ITS
EXISTING HARD COPY OR ELECTRONIC FORM) OF EACH OF THE FOLLOWING:  THE OPERATING
AND MAINTENANCE RECORDS; OPERATING, SAFETY AND MAINTENANCE MANUALS; ENGINEERING
DESIGN PLANS AND SPECIFICATIONS; BLUEPRINTS AND AS-BUILT DRAWINGS; PROCEDURES;
ENVIRONMENTAL DATA AND REPORTS; GOVERNMENTAL FILINGS; AND INSPECTION AND TEST
REPORTS RELATED EXCLUSIVELY TO THE FACILITY THAT ARE IN SELLER’S POSSESSION
(SUBJECT TO THE RIGHT OF SELLER TO REDACT INFORMATION IN SUCH RECORDS THAT IS
NOT RELATED EXCLUSIVELY TO THE FACILITY AND TO RETAIN ARCHIVAL COPIES).  THIS IS
NOT TO INCLUDE ACCOUNTING RECORDS OF SELLER OR THIRD PARTY PROPRIETARY ITEMS FOR
WHICH CONSENT TO TRANSFER CANNOT BE OBTAINED AS LISTED ON SCHEDULE X.  THE
FOREGOING IS NOT INTENDED TO REQUIRE SELLER TO MODIFY OR REFORMAT ANY OF THE
INFORMATION PROVIDED PURSUANT TO THIS SUBPARAGRAPH OR TO SEARCH OR PRODUCE
DATABASE OR EMAIL ARCHIVES, ROUTINE CORRESPONDENCE, SEC OR FERC FILINGS, RECORDS
RELATING TO INTERNAL PROJECT APPROVALS, NEGOTIATIONS WITH CONTRACTORS OR
VENDORS, OR ANY OTHER MATERIALS THAT ARE NOT NECESSARY TO THE FUTURE OWNERSHIP,
OPERATION OR MAINTENANCE OF THE FACILITY OR THE PURCHASED ASSETS; AND

(IX)           TO THE EXTENT ACQUIRED BY SELLER FROM PANHANDLE PRIOR TO CLOSING,
SELLER’S 50% OWNERSHIP INTEREST IN THE PIPELINE.

“Real Property” has the meaning set forth in clause (iv) of the definition of
“Purchased Assets.”

“Real Property Leases” has the meaning set forth in clause (iv) of the
definition of “Purchased Assets”.

“Retained Assets” shall mean the following described assets, rights and
properties of Seller:

6


--------------------------------------------------------------------------------


(i)            all cash and cash equivalents, including, without limitation,
bank overdrafts and marketable securities;

(ii)           any accounts receivable or intercompany obligations owed to
Seller by any Affiliate of Seller;

(iii)          all insurance policies of Seller or acquired or assumed by Seller
prior to the Closing Date pertaining to the Facility and all rights of Seller of
every nature and description under or arising out of such insurance policies;

(iv)          all rights to use the name “DPL Energy” and all derivatives
thereof;

(v)           claims for refunds of Taxes paid by Seller;

(vi)          all past, present and future claims, causes of action, choses in
action, rights of recovery and rights of set-off of any kind arising out of or
relating to events prior to the Closing Date, except to the extent, but only to
the extent, such claims or causes of action offset the liabilities assumed by
Purchaser pursuant to this Agreement or the Assignment and Assumption Agreement;

(vii) any rights, interest or assets not included in the Purchased Assets;

(viii)        the assets, properties, rights and interests of Seller not related
to the Facility;

(ix)           all rights, if any, of Seller for refunds of transmission credits
under the Interconnection Service Agreement dated June 2006 among PJM
Interconnection, LLC, Seller, and DP&L (“Electric Interconnection Agreement”),
relating to payments, if any, made by Seller under such agreement for upgrades
to the transmission system of DP&L;

(x)            all rights of Seller under this Agreement and the agreements and
instruments delivered to Seller by Purchaser pursuant to this Agreement;

(xi)           the Retained Contracts; and

(xii)          the other assets listed on Schedule XI.

“Retained Contracts” means those contracts set forth on Schedule 7.06(b).

“Retained Books and Records” shall mean (i) all corporate seals, minute books,
charter documents, entity ownership records, original tax and financial records
and such other files, books and records to the extent they relate to any of the
Retained Assets or Retained Liabilities or the organization, existence,
capitalization or debt financing of Seller or of any Affiliate of Seller and
(ii) all books and records of Seller prepared in connection with or relating in
any way to the transactions contemplated by this Agreement.

“Retained Liabilities” has the meaning set forth in Section 2.05(b).

“Second Half” shall mean, with respect to any Tax year, the period from and
including July 1 to and including December 31 of such year.

“Tax Abatement Agreement” has the meaning set forth in Section 7.14(c).

7


--------------------------------------------------------------------------------


“Taxes” shall mean all taxes, charges, fees, duties (including custom duties),
levies or other assessments, including income, commercial activity, gross
receipts, net proceeds, capital gains, capital stock, ad valorem, turnover,
real, personal and other property (tangible and intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, occupational, interest equalization, windfall profits, unitary,
license, payroll, environmental, disability, severance, employees’ income
withholding, other withholding unemployment and Social Security taxes, duties,
assessments, charges (including recapture of tax items or benefits) and any
payments in lieu of taxes or fees pursuant to compensation agreements or
otherwise, which are imposed by, or pursuant to agreements with, any
Governmental Authority, and such term shall include any interest, penalties or
additions to tax attributable thereto.

“Tax Period” shall mean any period prescribed by any Governmental Authority for
which a Tax Return is required to be filed or a Tax is required to be paid.

“Tax Return” shall mean all returns and reports of or with respect to Taxes
required to be filed with any Governmental Authority or depository.

“TETCO” shall mean Texas Eastern Transmission Corporation.

“Threshold” has the meaning set forth in Section 12.02(b).

“Unassigned Contracts” has the meaning set forth in Section 14.02(b).

“Vectren” shall mean Vectren Energy Delivery of Ohio, Inc., Vectren Corporation,
and/or Indiana Gas Company, Inc., as the context requires.


1.02         INTERPRETATION.  UNLESS THE CONTEXT OF THIS AGREEMENT OTHERWISE
REQUIRES, (A) WORDS OF ANY GENDER SHALL BE DEEMED TO INCLUDE EACH OTHER GENDER,
(B) WORDS USING THE SINGULAR OR PLURAL NUMBER SHALL ALSO INCLUDE THE PLURAL OR
SINGULAR NUMBER, RESPECTIVELY, (C) REFERENCES TO “HEREOF”, “HEREIN”, “HEREBY”
AND SIMILAR TERMS SHALL REFER TO THIS ENTIRE AGREEMENT; AND (D) ALL REFERENCES
IN THIS AGREEMENT TO ARTICLES, SECTIONS, SCHEDULES AND EXHIBITS SHALL MEAN AND
REFER TO ARTICLES, SECTIONS, SCHEDULES AND EXHIBITS OF THIS AGREEMENT, (E) ALL
REFERENCES TO STATUTES AND RELATED REGULATIONS SHALL INCLUDE ALL AMENDMENTS OF
THE SAME AND ANY SUCCESSOR OR REPLACEMENT STATUTES AND REGULATIONS, (F)
REFERENCES TO ANY PERSON SHALL BE DEEMED TO MEAN AND INCLUDE THE SUCCESSORS AND
PERMITTED ASSIGNS OF SUCH PERSON (OR, IN THE CASE OF A GOVERNMENTAL AUTHORITY,
PERSONS SUCCEEDING TO THE RELEVANT FUNCTIONS OF SUCH PERSON); AND (G) THE WORDS,
“INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE
WORDS “WITHOUT LIMITATION.”


1.03         KNOWLEDGE.  AS USED HEREIN THE TERMS “KNOWLEDGE” OR “BEST
KNOWLEDGE” SHALL HAVE THE SAME MEANING AND SHALL MEAN THE ACTUAL KNOWLEDGE OF
GARY STEPHENSON, VICE PRESIDENT OF SELLER; MANDY GOUBEAUX, MANAGER, GENERATION
INVESTMENT PLANNING, DP&L, RANDALL GRIFFIN, CHIEF REGULATORY COUNSEL, DP&L, AND
CHRIS HERGENRATHER, TAX MANAGER OF DP&L, AS IT RELATES TO SELLER; AND PATRICK
O’LOUGHLIN AS IT RELATES TO PURCHASER, IN EACH INSTANCE AFTER DUE INQUIRY AND
REASONABLE INVESTIGATION.

8


--------------------------------------------------------------------------------



ARTICLE II


PURCHASE AND SALE, PURCHASE PRICE,
ALLOCATION AND OTHER RELATED MATTERS


2.01         PURCHASE AND SALE.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF
THIS AGREEMENT, AT THE CLOSING SELLER SHALL SELL, ASSIGN, CONVEY, TRANSFER AND
DELIVER TO PURCHASER AND PURCHASER SHALL ACQUIRE FROM SELLER THE PURCHASED
ASSETS.


2.02         PURCHASE PRICE.  THE AGGREGATE PURCHASE PRICE (THE “PURCHASE
PRICE”) PAYABLE BY PURCHASER FOR THE PURCHASED ASSETS SHALL BE FORTY-NINE
MILLION ONE HUNDRED EIGHTY THOUSAND DOLLARS ($49,180,000), WHICH PRICE IS
INCLUSIVE OF INVENTORY.


2.03         INITIAL PURCHASE PRICE.  AT THE CLOSING, PURCHASER SHALL PAY TO
SELLER, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO A BANK ACCOUNT
DESIGNATED BY SELLER PRIOR TO THE CLOSING, AN AMOUNT EQUAL TO THE PURCHASE
PRICE, LESS THE HOLDBACK AMOUNT, IF ANY (THE “INITIAL PURCHASE PRICE”).


2.04         PURCHASE PRICE HOLDBACK.  IN THE EVENT THAT THE REPAIRS TO UNIT 1B
OF THE FACILITY ARE NOT COMPLETED (WHICH COMPLETION SHALL BE EVIDENCED BY
DELIVERY TO PURCHASER OF THE PRATT & WHITNEY REPAIR REPORT) AND PAID FOR BY
SELLER AS CONTEMPLATED BY SECTION 5.02(I) PRIOR TO THE CLOSING DATE, PURCHASER
SHALL HOLD BACK FROM THE PURCHASE PRICE ONE MILLION DOLLARS ($1,000,000) (THE
“HOLDBACK AMOUNT”).  IN SUCH EVENT, THE HOLDBACK AMOUNT WILL BE PAID TO SELLER,
OR RETAINED BY PURCHASER, WHEN, AS AND TO THE EXTENT PROVIDED IN SECTION
14.02(A) OF THIS AGREEMENT.


2.05         ASSUMED LIABILITIES AND RETAINED LIABILITIES.  (A)  AS ADDITIONAL
CONSIDERATION FOR THE PURCHASE OF THE PURCHASED ASSETS, PURCHASER SHALL, AT THE
CLOSING, ASSUME, AGREE TO PERFORM, AND IN DUE COURSE PAY AND DISCHARGE, THE
FOLLOWING DEBTS, OBLIGATIONS AND LIABILITIES OF SELLER RELATING TO THE FACILITY,
IN EACH CASE IN ACCORDANCE WITH THE TERMS THEREOF, EXCEPT TO THE EXTENT THAT
SUCH DEBTS, OBLIGATIONS OR LIABILITIES, BUT FOR A BREACH OR DEFAULT BY SELLER,
WOULD HAVE BEEN PAID, PERFORMED OR OTHERWISE DISCHARGED ON OR PRIOR TO THE
CLOSING DATE OR TO THE EXTENT THE SAME ARISE OUT OF ANY SUCH  BREACH OR DEFAULT
OR OUT OF ANY EVENT THAT, AFTER THE GIVING OF NOTICE OR WITH THE LAPSE OF TIME,
OR BOTH, WOULD CONSTITUTE A BREACH OR DEFAULT BY SELLER (THE “ASSUMED
LIABILITIES”):

(I)            ALL LIABILITIES AND OBLIGATIONS ARISING OR ACCRUING AFTER THE
CLOSING UNDER THE ASSIGNED CONTRACTS, TO THE EXTENT THAT SUCH ASSIGNED CONTRACTS
ARE EITHER ASSIGNED TO PURCHASER AS OF THE CLOSING DATE OR, IF NOT SO ASSIGNED,
PURCHASER RECEIVES THE BENEFITS THEREOF AS CONTEMPLATED BY SECTION 14.02(B) OF
THIS AGREEMENT;

(II)           ALL LIABILITIES AND OBLIGATIONS TO COMPLY WITH THE ASSIGNED
PERMITS IN CONNECTION WITH THE OPERATION OF THE FACILITY AFTER THE CLOSING;

(III)          ALL LIABILITIES AND OBLIGATIONS ARISING OUT OF THE OWNERSHIP OF
THE ASSIGNED INTELLECTUAL PROPERTY AFTER THE CLOSING;

(IV)          PURCHASER’S SHARE OF ANY PRORATED TAXES AS PROVIDED IN SECTION
14.06 BELOW; AND

(V)           ALL OTHER LIABILITIES AND OBLIGATIONS ARISING OUT OF THE OWNERSHIP
OR OPERATION OF THE FACILITY ACCRUING AFTER THE CLOSING ON THE CLOSING DATE AND
RELATED TO ANY PERIOD AFTER THE CLOSING.


(B)           EXCEPT FOR THE ASSUMED LIABILITIES, PURCHASER SHALL NOT ASSUME BY
VIRTUE OF THIS AGREEMENT, THE ASSUMPTION AGREEMENT, OR ANY OTHER ANCILLARY
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND SHALL HAVE NO
LIABILITY FOR, ANY DEBTS, LIABILITIES OR OBLIGATIONS OF

9


--------------------------------------------------------------------------------



SELLER OF ANY NATURE, FIXED OR CONTINGENT, KNOWN OR UNKNOWN, RELATING TO THE
FACILITY OR OTHERWISE (THE “RETAINED LIABILITIES”), INCLUDING THE FOLLOWING:

(I)            ALL LIABILITIES AND OBLIGATIONS ARISING OUT OF OR RELATING TO THE
RETAINED ASSETS;

(II)           ALL LIABILITIES AND OBLIGATIONS TO COMPLY WITH THE ASSIGNED
PERMITS IN CONNECTION WITH THE OPERATION OF THE FACILITY PRIOR TO THE CLOSING;

(III)          ALL LIABILITIES AND OBLIGATIONS ARISING OUT OF THE OWNERSHIP OF
THE ASSIGNED INTELLECTUAL PROPERTY PRIOR TO THE CLOSING;

(IV)          ALL LIABILITIES AND OBLIGATIONS OF SELLER FOR ANY FEDERAL, STATE,
LOCAL OR FOREIGN TAXES FOR ANY PERIODS PRIOR TO THE CLOSING WHETHER OR NOT
RELATING TO THE FACILITY, INCLUDING LIABILITY FOR ANY TAX ADJUSTMENT RELATING TO
A PERIOD PRIOR TO THE CLOSING THAT ARISES AFTER THE CLOSING DATE AND SELLER’S
SHARE OF ANY PRORATED TAXES AS PROVIDED IN SECTION 14.06 BELOW;

(V)           ALL OF SELLER’S OR ITS AFFILIATES’ LIABILITIES AND OBLIGATIONS FOR
SEAMS ELIMINATION COST/CHARGE ADJUSTMENT/ASSIGNMENT (SECA) CHARGES UNDER THE
ELECTRIC INTERCONNECTION AGREEMENT OR OTHERWISE;

(vi)          all liabilities and obligations arising or accruing under the
Assigned Contracts prior to the Closing; and

(vii)         all other liabilities and obligations arising out of the ownership
or operation of the Facility accruing prior to the Closing.


(C)           THIS SECTION 2.05 IS NOT INTENDED TO AND SHALL NOT BENEFIT ANY
PERSON OTHER THAN SELLER AND PURCHASER.


(D)           ALL OF THE RETAINED LIABILITIES SHALL REMAIN AND BE THE DEBTS,
OBLIGATIONS AND LIABILITIES OF SELLER, AND PURCHASER SHALL HAVE NO LIABILITY OR
RESPONSIBILITY FOR ANY OF THE DEBTS, OBLIGATIONS OR LIABILITIES ARISING
THEREFROM.


2.06         SALES AND TRANSFER TAXES.  (A) PURCHASER AND SELLER SHALL EACH PAY
ONE-HALF OF  THE COST OF ANY REAL PROPERTY TRANSFER OR SIMILAR TAX IMPOSED BY
ANY GOVERNMENTAL AUTHORITY WHICH ARISES OUT OF THE TRANSFER OR RECORDATION OF
THE REAL PROPERTY; AND (B) PURCHASER SHALL PAY ALL OTHER TRANSFER, SALES,
PURCHASE, USE, VALUE ADDED, EXCISE OR SIMILAR TAXES IMPOSED BY ANY GOVERNMENTAL
AUTHORITY WHICH ARISES OUT OF THE TRANSFER OF ANY OF THE OTHER PURCHASED ASSETS.


2.07         ALLOCATION OF PURCHASE PRICE.  THE PURCHASE PRICE SHALL BE
ALLOCATED AMONG THE PURCHASED ASSETS IN ACCORDANCE WITH SCHEDULE 2.07.  EACH
PARTY SHALL COMPLETE IRS FORM 8594 CONSISTENTLY WITH SUCH ALLOCATION AND
COOPERATE WITH THE OTHER PARTY IN THE PREPARATION OF FORM 8594 AND FURNISH THE
OTHER PARTY WITH A COPY OF SUCH FORM PREPARED IN DRAFT FORM, WITHIN A REASONABLE
PERIOD BEFORE THE FILING DUE DATE OF SUCH FORM, AND NEITHER SELLER NOR PURCHASER
SHALL FILE ANY TAX RETURN OR TAKE A POSITION WITH A TAX AUTHORITY THAT IS
INCONSISTENT WITH SUCH ALLOCATION.  IF SELLER AND PURCHASER ARE NOT ABLE TO
AGREE AS TO THE ALLOCATION OF THE PURCHASE PRICE, THEN EACH PARTY SHALL MAKE ITS
OWN ALLOCATION OF THE PURCHASE PRICE AND FILE IRS FORM 8594 AS IT SHALL
DETERMINE.


2.08         PARENT GUARANTY.  ON THE DATE HEREOF, THE GUARANTOR HAS EXECUTED
AND DELIVERED TO PURCHASER THE PARENT GUARANTY.

 

10


--------------------------------------------------------------------------------



ARTICLE III


CLOSING AND CLOSING DATE DELIVERIES


3.01         CLOSING.  THE TERM “CLOSING” AS USED HEREIN SHALL REFER TO THE
ACTUAL CONVEYANCE, TRANSFER, ASSIGNMENT AND DELIVERY OF THE PURCHASED ASSETS TO
PURCHASER IN EXCHANGE FOR THE INITIAL PURCHASE PRICE TO SELLER PURSUANT TO
SECTION 2.03 OF THIS AGREEMENT.  THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF
THOMPSON HINE LLP, 10 WEST BROAD ST., COLUMBUS, OHIO, AT 10:00 A.M. LOCAL TIME
ON THE FIFTH BUSINESS DAY FOLLOWING THE DATE UPON WHICH ALL OF THE CONDITIONS
PRECEDENT SET FORTH IN ARTICLES IX AND X OF THIS AGREEMENT ARE SATISFIED OR
WAIVED BY THE APPROPRIATE PARTY HERETO, SUBJECT TO ARTICLE XI OF THIS AGREEMENT,
OR AT SUCH OTHER PLACE AND TIME OR ON SUCH OTHER DATE AS IS MUTUALLY AGREED TO
IN WRITING BY SELLER AND PURCHASER (“CLOSING DATE”).


3.02         CLOSING DELIVERIES BY SELLER.  AT THE CLOSING, SELLER SHALL DELIVER
TO PURCHASER:

(a)           A general warranty deed in substantially the form attached hereto
as Exhibit B, duly executed by Seller, for all Real Property conveying to
Purchaser good, marketable and insurable (at regular rates) title to the Real
Property, free and clear of any and all Liens, except the Permitted Real Estate
Exceptions;


(B)           AN EASEMENTS ASSIGNMENT AND ASSUMPTION AGREEMENT IN SUBSTANTIALLY
THE FORM ATTACHED HERETO AS EXHIBIT C, DULY EXECUTED BY SELLER, CONVEYING TO
PURCHASER GOOD AND MARKETABLE TITLE TO THE EASEMENTS, FREE AND CLEAR OF ANY AND
ALL LIENS, EXCEPT THE PERMITTED REAL ESTATE EXCEPTIONS;


(C)           ALL SUCH BILLS OF SALE, LEASE ASSIGNMENTS, TRADEMARK ASSIGNMENTS,
COPYRIGHT ASSIGNMENTS, PATENT ASSIGNMENTS, CONTRACT ASSIGNMENTS AND OTHER
DOCUMENTS AND INSTRUMENTS OF SALE, ASSIGNMENT, CONVEYANCE AND TRANSFER, AS
PURCHASER OR ITS COUNSEL MAY DEEM NECESSARY OR DESIRABLE, DULY EXECUTED BY
SELLER, INCLUDING A BILL OF SALE IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT D, DULY EXECUTED BY SELLER, FOR THE FACILITY, AN ASSIGNMENT AND
ASSUMPTION AGREEMENT IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT E,
DULY EXECUTED BY SELLER, FOR THE REAL PROPERTY LEASES, THE ASSIGNED CONTRACTS,
THE ASSIGNED INTELLECTUAL PROPERTY AND THE ASSIGNED PERMITS;


(D)           CERTIFIED COPIES OF MINUTES OR UNANIMOUS WRITTEN CONSENTS OF THE
BOARD OF MANAGERS OF SELLER APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT;


(E)           A CERTIFICATE, DATED THE CLOSING DATE, EXECUTED BY THE APPROPRIATE
OFFICERS OF SELLER, REQUIRED BY SECTION 9.02 OF THIS AGREEMENT; AND


(F)            SUCH OTHER DOCUMENTS, AGREEMENTS, INSTRUMENTS AND CERTIFICATES AS
PURCHASER, ITS FINANCING PROVIDERS, OR ITS COUNSEL MAY REASONABLY REQUEST TO
CARRY OUT THE PURPOSES OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE
DOCUMENTS TO BE DELIVERED PURSUANT TO ARTICLE IX OF THIS AGREEMENT AND, IF
PURCHASER HAS INFORMED SELLER IN WRITING DURING THE OPTION PERIOD SET FORTH IN
SECTION 14.07 THAT PURCHASER INTENDS TO ENTER INTO THE O&M TRANSITION SERVICES
AGREEMENT, SUCH AGREEMENT DULY EXECUTED BY SELLER.


3.03         CLOSING DELIVERIES BY PURCHASER.  AT THE CLOSING, PURCHASER SHALL
DELIVER TO SELLER:

11


--------------------------------------------------------------------------------



(A)           THE INITIAL PURCHASE PRICE;


(B)           CERTIFIED COPIES OF MINUTES OR UNANIMOUS WRITTEN CONSENTS OF THE
BOARD OF TRUSTEES OF PURCHASER APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED UNDER
THIS AGREEMENT;


(C)           A CERTIFICATE, DATED THE CLOSING DATE, EXECUTED BY THE APPROPRIATE
OFFICERS OF PURCHASER, REQUIRED BY SECTION 10.02 OF THIS AGREEMENT;


(D)           THE ASSIGNMENT AND ASSUMPTION AGREEMENT, DULY EXECUTED BY
PURCHASER, REFLECTING THE ASSUMPTION BY PURCHASER OF THE LIABILITIES SET FORTH
IN SECTION 2.05(A) OF THIS AGREEMENT;


(E)           OHIO DIRECT PAY PERMIT; AND


(F)            SUCH OTHER DOCUMENTS, AGREEMENTS, INSTRUMENTS AND CERTIFICATES AS
SELLER OR ITS COUNSEL MAY REASONABLY REQUEST TO CARRY OUT THE PURPOSES OF THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE DOCUMENTS TO BE DELIVERED PURSUANT
TO ARTICLE X OF THIS AGREEMENT AND, IF PURCHASER HAS INFORMED SELLER IN WRITING
DURING THE OPTION PERIOD SET FORTH IN SECTION 14.07 THAT PURCHASER INTENDS TO
ENTER INTO THE O&M TRANSITION SERVICES AGREEMENT, SUCH AGREEMENT DULY EXECUTED
BY PURCHASER.


3.04         COOPERATION.  SELLER AND PURCHASER SHALL, ON REQUEST, ON AND AFTER
THE CLOSING DATE, COOPERATE WITH ONE ANOTHER BY FURNISHING ANY ADDITIONAL
INFORMATION, EXECUTING AND DELIVERING ANY ADDITIONAL DOCUMENTS AND/OR
INSTRUMENTS AND DOING ANY AND ALL SUCH OTHER THINGS AS MAY BE REASONABLY
REQUIRED BY THE PARTIES OR THEIR COUNSEL TO CONSUMMATE OR OTHERWISE IMPLEMENT
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


ARTICLE IV


PRE-CLOSING FILINGS


4.01         GOVERNMENT FILINGS.  SELLER AND PURCHASER COVENANT AND AGREE WITH
EACH OTHER (A) SUBJECT TO THE ALLOCATION OF RESPONSIBILITY SET FORTH IN SECTION
4.02, PROMPTLY TO FILE, OR  CAUSE TO BE PROMPTLY FILED, WITH ANY GOVERNMENTAL
AUTHORITY, ALL SUCH NOTICES, APPLICATIONS OR OTHER DOCUMENTS AS MAY BE NECESSARY
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ANY REQUIRED
FILINGS WITH FERC, AND (B) THEREAFTER DILIGENTLY TO PURSUE ALL CONSENTS OR
APPROVALS FROM ANY SUCH GOVERNMENTAL AUTHORITIES AS MAY BE NECESSARY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


4.02           FERC REGULATORY FILING.


(A)           SELLER SHALL HAVE PRIMARY RESPONSIBILITY FOR THE PREPARATION AND
FILING OF THE REGULATORY FILING(S) TO BE MADE TO FERC REQUESTING APPROVAL UNDER
SECTION 203 (AND SECTION 205, IF NECESSARY) OF THE FEDERAL POWER ACT (THE “FERC
REGULATORY FILING”).  UPON THE REQUEST OF SELLER, PURCHASER SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH THE SELLER TO PREPARE AND FILE
THE FERC REGULATORY FILING.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT NO
FILINGS WITH THE PUBLIC UTILITIES COMMISSION OF OHIO HAVE BEEN MADE, NOR ARE
THEY REQUIRED OR INTENDED TO BE MADE, NOR ARE SUCH FILINGS A CONDITION PRECEDENT
TO THE CLOSING.

12


--------------------------------------------------------------------------------



(B)           PURCHASER AND SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
FILE AS SOON AS PRACTICABLE AFTER THE DATE HEREOF THE FERC REGULATORY FILING,
AND EXECUTE ALL AGREEMENTS AND DOCUMENTS, IN EACH CASE, TO OBTAIN AS PROMPTLY AS
PRACTICABLE APPROVAL UNDER SECTION 203 (AND SECTION 205, IF NECESSARY) OF THE
FEDERAL POWER ACT.  PURCHASER AND SELLER SHALL ACT DILIGENTLY, AND SHALL
COORDINATE IN COMPLETING AND SUBMITTING THE FERC REGULATORY FILING.  PURCHASER
AND SELLER SHALL EACH HAVE THE RIGHT TO REVIEW AND APPROVE (WHICH APPROVAL SHALL
NOT BE UNREASONABLY DELAYED OR WITHHELD) IN ADVANCE ALL OF THE INFORMATION
RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WHICH APPEARS IN THE
FERC REGULATORY FILING.  PURCHASER AND SELLER AGREE THAT ALL TELEPHONIC CALLS
AND MEETINGS WITH THE FERC REGARDING THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE CONDUCTED BY PURCHASER AND SELLER JOINTLY.


4.03         COOPERATION IN REGULATORY REVIEW PROCESS.  EACH PARTY SHALL CONSULT
AND COOPERATE IN THE REGULATORY REVIEW PROCESS.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, EACH PARTY AGREES NOT TO OPPOSE, OBSTRUCT, OR
OTHERWISE INTERFERE WITH, IN ANY MANNER WHATSOEVER, THE EFFORTS OF THE OTHER
PARTY TO OBTAIN CONSENT, CLEARANCE OR APPROVAL REQUIRED BY ANY GOVERNMENTAL
AUTHORITY OR APPLICABLE LAW WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.


4.04         PJM NOTIFICATION OF SALE AND SCHEDULING AND BIDDING FOR DAY OF
CLOSING.


(A)           SELLER AND PURCHASER SHALL COOPERATE IN THE TRANSFER OF THE
FACILITY FROM SELLER’S ACCOUNT WITH PJM TO PURCHASER’S ACCOUNT WITH PJM WHICH
COOPERATION SHALL INCLUDE THE TRANSFER OF OWNERSHIP OF THE FACILITY ON THE
CLOSING DATE AND THE ALLOCATION OF COSTS AND REVENUES RELATED TO THE FACILITY
FOR THE CLOSING DATE.  SELLER HAS PROVIDED TO OR SHALL PROVIDE TO PURCHASER AS
OF THE CLOSING DATE ACCESS TO ALL HISTORICAL GADS DATA RELATED TO THE FACILITY.


(B)           FOR ANY FACILITY BIDS SUBMITTED TO PJM THAT WILL BE EFFECTIVE ON
THE CLOSING DATE, SELLER AGREES TO BID THE FACILITY UNITS IN ACCORDANCE WITH THE
FOLLOWING GUIDELINES:

(I)            AT THE SELLER’S CALCULATED MAXIMUM ALLOWABLE COST PURSUANT TO PJM
MANUAL 15 - COST DEVELOPMENT GUIDELINE (OR SUCH OTHER GUIDELINE THAT MAY REPLACE
THE PJM MANUAL 15 — COST DEVELOPMENT GUIDELINE) FOR THE UNITS AT THE FACILITY
PLUS THE ALLOWABLE 10% MARKUP, AND

(II)           USING A DELIVERED GAS PRICE EQUIVALENT TO THE AVERAGE
INTERCONTINENTAL EXCHANGE (“ICE”) HIGH TRADE/SETTLEMENT (AS DETERMINED BY SELLER
IN ITS DISCRETION) FOR “DOMINION SOUTH” AND “TCO POOL” FOR A GAS FLOW DAY THAT
COINCIDES WITH THE CLOSING DATE PLUS THE APPLICABLE ADDERS FOR PIPELINE FUEL,
TRANSPORTATION, STORAGE/BALANCING, AND OTHER ADDERS DEEMED APPROPRIATE BY SELLER
TO DELIVER FUEL TO THE FACILITY.


4.05         2007/2008 RPM BIDDING.  THE PARTIES AGREE AND ACKNOWLEDGE THAT
CAPACITY RIGHTS WITHIN PJM’S CURRENT CAPACITY MARKET CONSTRUCT AS WELL AS ITS
PROPOSED RELIABILITY PRICING MODEL (“RPM”) CONSTRUCT SHALL FLOW TO PURCHASER AS
OF THE CLOSING DATE.  IF THE CLOSING DATE OCCURS AFTER THE BIDDING WINDOW FOR
THE 2007/2008 DELIVERY YEAR BASE RESIDUAL AUCTION, SELLER SHALL BID THE UNITS
INTO THE RPM PROCESS AT A VALUE THAT IN SELLER’S SOLE DISCRETION APPROXIMATES
THE AVOIDABLE COST (AS DEFINED BY PJM AND CALCULATED IN A MANNER CONSISTENT WITH
HOW SELLER CALCULATES AVOIDABLE COST FOR ITS OTHER PEAKING FACILITIES) OF MAKING
THE FACILITY AVAILABLE FOR THE 2007/2008 PJM DELIVERY YEAR.  SELLER SHALL THEN
TRANSFER THE FACILITY TO PURCHASER IN THE PJM SYSTEM AS OF THE CLOSING DATE. THE
PARTIES SHALL TRANSFER BOTH THE RPM CAPACITY BENEFITS AND PJM MARKET SELLER
RESPONSIBILITIES RELATING TO THE FACILITY TO PURCHASER AS OF THE CLOSING DATE.

13


--------------------------------------------------------------------------------



ARTICLE V


PRE-CLOSING COVENANTS


5.01         DUE DILIGENCE REVIEW.  (A)  PENDING CLOSING, SELLER SHALL AT ALL
REASONABLE TIMES AND UPON REASONABLE PRIOR NOTICE MAKE THE PROPERTIES, ASSETS,
BOOKS AND RECORDS PERTAINING EXCLUSIVELY TO THE FACILITY AVAILABLE FOR
EXAMINATION, INSPECTION AND REVIEW BY PURCHASER AND ITS LENDERS, AGENTS AND
REPRESENTATIVES; PROVIDED, HOWEVER, PURCHASER’S INSPECTIONS AND EXAMINATIONS
SHALL NOT UNREASONABLY DISRUPT THE NORMAL OPERATIONS OF THE FACILITY, AND
PROVIDED FURTHER, THE SCOPE OF PURCHASER’S INSPECTIONS AND EXAMINATIONS SHALL
NOT INCLUDE SELLER’S EMPLOYEE RECORDS, SELLER’S ACCOUNTING RECORDS THAT DO NOT
RELATE TO THE FUTURE OPERATION OF THE FACILITY OR COMMERCIALLY SENSITIVE
INFORMATION NOT RELATED EXCLUSIVELY TO THE FACILITY, AS REASONABLY DETERMINED BY
SELLER.  IN ADDITION, SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
PROVIDE PURCHASER WITH REASONABLE ACCESS, TO THE EXTENT SELLER HAS SUCH ACCESS,
TO ALL BOOKS AND RECORDS RELATING TO THE PIPELINE IN ORDER FOR PURCHASER TO
PERFORM DUE DILIGENCE ON THE PIPELINE.


(B)           PURCHASER COVENANTS AND AGREES WITH SELLER TO PROMPTLY NOTIFY
SELLER IF PURCHASER OR ITS REPRESENTATIVES IN THE COURSE OF THEIR PRE-CLOSING
DUE DILIGENCE DETERMINE THAT THERE ARE ANY INACCURACIES IN, OR BREACHES OR
VIOLATIONS OF, ANY OF SELLER’S REPRESENTATIONS, WARRANTIES OR COVENANTS
CONTAINED IN THIS AGREEMENT.


5.02         PENDING CLOSING.  PENDING THE CLOSING, AND UNLESS OTHERWISE
CONSENTED TO BY PURCHASER, SELLER SHALL:


(A)           CONDUCT AND CARRY ON OPERATIONS AT THE FACILITY IN THE ORDINARY
COURSE, CONSISTENT WITH PAST PRACTICES;


(B)           NOT PURCHASE, SELL, LEASE, MORTGAGE, PLEDGE OR OTHERWISE ACQUIRE
OR DISPOSE OF ANY MATERIAL PROPERTIES OR ASSETS OF OR IN CONNECTION WITH THE
FACILITY, EXCEPT FOR TANGIBLE PERSONAL PROPERTY PURCHASED, SOLD OR OTHERWISE
DISPOSED OF IN THE ORDINARY COURSE, CONSISTENT WITH PAST PRACTICES, AND NOT
UNUSUAL IN TYPE OR AMOUNT;


(C)           NOT ENTER INTO, OR BECOME OBLIGATED UNDER, ANY LEASE, CONTRACT,
AGREEMENT OR COMMITMENT WITH RESPECT TO THE FACILITY, EXCEPT (I) FOR ANY
AGREEMENTS FOR THE PURCHASE OF SUPPLIES (INCLUDING GAS) OR INVENTORY OR THE SALE
OF INVENTORY IN THE ORDINARY COURSE, CONSISTENT WITH PAST PRACTICES, AND NOT
UNUSUAL IN TYPE OR AMOUNT, (II) FOR ANY OTHER LEASE, CONTRACT, AGREEMENT OR
COMMITMENT HAVING A TERM OF ONE (1) YEAR OR LESS AND INVOLVING EITHER A PAYMENT
BY OR TO SELLER OF LESS THAN $50,000, OR (III) AS OTHERWISE SET FORTH IN
SCHEDULE 5.02;


(D)           NOT MATERIALLY CHANGE, AMEND, OR OTHERWISE MODIFY OR TERMINATE ANY
MATERIAL CONTRACT;


(E)           MAINTAIN IN FULL FORCE AND EFFECT WITH RESPECT TO THE FACILITY,
POLICIES OF INSURANCE OF THE SAME TYPE, CHARACTER AND COVERAGE AS THE POLICIES
CURRENTLY CARRIED AND DESCRIBED IN SCHEDULE 7.07;


(F)            NOT MAKE ANY MATERIAL CHANGES IN ITS ACCOUNTING SYSTEMS,
POLICIES, PRINCIPLES OR PRACTICES RELATED SOLELY TO THE FACILITY, EXCEPT AS
REQUIRED BY LAW;

14


--------------------------------------------------------------------------------



(G)           EXCEPT AS SET FORTH IN SCHEDULE 5.02, NOT AUTHORIZE OR MAKE ANY
CAPITAL EXPENDITURES RELATED TO THE FACILITY WHICH INDIVIDUALLY OR IN THE
AGGREGATE ARE IN EXCESS OF $100,000;


(H)           NOT AGREE TO DO ANY OF THE ITEMS PROHIBITED BY SECTION 5.02(B),
(C), (D), (F) OR (G);


(I)            DILIGENTLY PURSUE THE REPAIR OF THE DAMAGE TO UNIT 1B AT THE
FACILITY IDENTIFIED IN THE PRATT & WHITNEY GREENVILLE 1B BORESCOPE INSPECTION
REPORT DATED SEPTEMBER 1, 2006, AND THE PRATT & WHITNEY REVISED BORESCOPE
INSPECTION REPORT DATED SEPTEMBER 13, 2006, AND PAY AND OTHERWISE BE FULLY
RESPONSIBLE FOR THE COST OF SUCH REPAIRS (INCLUDING REPAIR WORK IN THE FOLLOWING
AREAS:  THE 3RD, 4TH, 5TH AND 6TH STAGES OF THE LOW PRESSURE COMPRESSOR; THE
7TH, 8TH AND 9TH STAGES OF THE HIGH PRESSURE COMPRESSOR; AND THE TURBINE EXHAUST
CASE); AND


5.03         COOPERATION.  (A) PENDING THE CLOSING DATE, THE PARTIES SHALL
PROCEED WITH ALL REASONABLE DILIGENCE AND USE COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN THE WRITTEN CONSENTS, AUTHORIZATIONS OR APPROVALS REQUIRED FOR THE
CONSUMMATION OF TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING THE
CONSENTS, AUTHORIZATIONS OR APPROVALS OF ANY THIRD PARTIES REQUIRED TO ASSIGN
THE MATERIAL CONTRACTS AND ASSIGNED PERMITS TO PURCHASER; PROVIDED, HOWEVER,
SELLER SHALL HAVE NO OBLIGATION TO PAY ANY THIRD PERSON A FEE TO OBTAIN ANY SUCH
CONSENT, AUTHORIZATION OR APPROVAL NOT ALREADY PROVIDED FOR BY THE APPLICABLE
AGREEMENT OR LAW.


(B)           FROM THE DATE OF THIS AGREEMENT AND UNTIL THE FIRST TO OCCUR OF
THE CLOSING OR THE TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS,
UNLESS OTHERWISE AGREED IN WRITING BY THE PARTIES, PURCHASER AND SELLER WILL USE
ALL REASONABLE EFFORTS TO SATISFY THE CONDITIONS TO CLOSING STATED IN ARTICLE IX
AND ARTICLE X.  PURCHASER AND SELLER WILL NOTIFY EACH OTHER OF ANY EVENT THAT
OCCURS, OR CONDITION THAT COMES TO THEIR ATTENTION, THAT MAY DELAY THE CLOSING
OR THAT CONSTITUTES A BREACH OF THEIR RESPECTIVE REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS IN THIS AGREEMENT AND WILL USE ALL REASONABLE EFFORTS TO
MITIGATE ANY SUCH DELAY OR TO CURE ANY SUCH BREACH.


5.04         NO SHOP.  SELLER WILL NOT, AND WILL CAUSE ITS AFFILIATES AND ITS
AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, AND ADVISORS NOT
TO, SOLICIT OFFERS FROM, NEGOTIATE WITH, EXECUTE AGREEMENTS WITH, OR PROVIDE
NON-PUBLIC INFORMATION TO, ANY PARTY OTHER THAN PURCHASER WITH RESPECT TO THE
POSSIBLE SALE OR OTHER DISPOSITION OF THE FACILITY OR THE PURCHASED ASSETS OR
ANY INTEREST THEREIN AND WILL, AND WILL CAUSE ITS AFFILIATES AND ITS AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, AND ADVISORS TO, CEASE ANY
CURRENT DISCUSSIONS WITH ANY PARTY OTHER THAN PURCHASER CONCERNING ANY SUCH SALE
OR OTHER DISPOSITION; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT PRECLUDE
COMMUNICATIONS OR DISCLOSURES NECESSARY TO IMPLEMENT THE PROVISIONS OF THIS
AGREEMENT OR TO COMPLY WITH ACCOUNTING OR SECURITIES AND EXCHANGE COMMISSION
DISCLOSURE OBLIGATIONS OR THE RULES OF ANY STOCK EXCHANGE.


5.05         WORKFORCE.  PENDING CLOSING AND AT TIMES DETERMINED BY SELLER IN
ITS REASONABLE DISCRETION AFTER PRIOR WRITTEN NOTICE FROM PURCHASER TO SELLER OF
PURCHASER’S DESIRE TO INTERVIEW AND/OR MAKE AN OFFER OF EMPLOYMENT TO ONE OR
MORE OF THE EMPLOYEES OF SELLER LISTED ON SCHEDULE 7.13, PURCHASER (OR ANY OF
ITS AFFILIATES OR AGENTS OR CONTRACTORS) MAY (A) INTERVIEW SELLER’S EMPLOYEES
WHO ARE EMPLOYED AT THE FACILITY TO DETERMINE WHETHER PURCHASER (OR ANY OF ITS
AFFILIATES OR AGENTS OR CONTRACTORS) WISHES TO MAKE OFFERS OF EMPLOYMENT TO ANY
SUCH EMPLOYEE(S), AND (B) MAKE OFFERS OF EMPLOYMENT TO ANY SUCH EMPLOYEE(S);
PROVIDED, HOWEVER, THAT TO THE EXTENT ANY SUCH EMPLOYEE ACCEPTS AN OFFER OF
EMPLOYMENT FROM PURCHASER (OR ANY OF ITS AFFILIATES OR AGENTS OR CONTRACTORS),
PURCHASER AGREES NOT TO PERMIT, OR TO CAUSE ITS AFFILIATES OR AGENTS OR
CONTRACTORS NOT TO PERMIT, SUCH EMPLOYEES TO COMMENCE EMPLOYMENT WITH PURCHASER
(OR ANY OF ITS AFFILIATES OR AGENTS OR CONTRACTORS) PRIOR TO THE LATER OF THE
CLOSING DATE AND THE TERMINATION OR EXPIRATION OF THE O&M TRANSITION SERVICES
AGREEMENT.

15


--------------------------------------------------------------------------------



5.06         TAX ABATEMENT AGREEMENT.  PENDING CLOSING AND, IF NECESSARY, AFTER
THE CLOSING DATE, SELLER SHALL USE GOOD FAITH AND COMMERCIALLY REASONABLE
EFFORTS TO ASSIST PURCHASER IN OBTAINING THE WRITTEN APPROVAL OF GREENVILLE
TOWNSHIP AND THE DARKE COUNTY BOARD OF COMMISSIONERS (AND/OR OTHER APPLICABLE
GOVERNMENTAL ENTITY) IN THE TRANSFER OF SELLER’S TAX ABATEMENT AGREEMENT TO
PURCHASER AT, OR IF NECESSARY, AFTER THE CLOSING.  IN THE EVENT THAT SUCH
APPROVAL IS OBTAINED, THE TAX ABATEMENT AGREEMENT AND THE COMPENSATION
AGREEMENTS SHALL BE TRANSFERRED AND ASSIGNED TO PURCHASER AT THE CLOSING OR AS
SOON THEREAFTER AS IS REASONABLY PRACTICABLE. IN THE EVENT THAT (I) THE TAX
ABATEMENT AGREEMENT IS TRANSFERRED TO PURCHASER OR (II) PURCHASER ENTERS INTO A
REPLACEMENT AGREEMENT WITH GREENVILLE TOWNSHIP AND THE DARKE COUNTY BOARD OF
SUPERVISORS PROVIDING FOR SUBSTANTIALLY SIMILAR BENEFITS AS PROVIDED TO SELLER
IN THE TAX ABATEMENT AGREEMENT, THEN PURCHASER AGREES TO ASSUME AT SUCH TIME ALL
OF SELLER’S RIGHTS AND OBLIGATIONS UNDER THE COMPENSATION AGREEMENTS ACCRUING ON
AND AFTER SUCH DATE, SUBJECT TO ANY REQUIRED COUNTERPARTY APPROVAL(S) TO THE
TRANSFER THEREOF. UNTIL SELLER AND PURCHASER ARE ABLE TO OBTAIN WRITTEN APPROVAL
OF GREENVILLE TOWNSHIP AND DARKE COUNTY (AND/OR APPLICABLE GOVERNMENTAL ENTITY)
TO TRANSFER THE TAX ABATEMENT AGREEMENT TO PURCHASER, THE SELLER SHALL BE
RESPONSIBLE FOR ALL OBLIGATIONS (BUT IN NO EVENT INCLUDING PROPERTY TAXES FOR
PERIODS AFTER THE CLOSING) WITH RESPECT TO THE TAX ABATEMENT AGREEMENT AND THE
COMPENSATION AGREEMENTS UNTIL THE TRANSFER IS COMPLETED OR EACH AGREEMENT
EXPIRES OR IS OTHERWISE CANCELLED OR VOIDED.  IN THE EVENT THAT THE O&M
TRANSITION SERVICES AGREEMENT (IF ENTERED INTO BETWEEN SELLER AND PURCHASER)
WOULD PREVENT PURCHASER FROM OBTAINING THE BENEFITS OF THE TAX ABATEMENT
AGREEMENT, PURCHASER MAY TERMINATE THE O&M TRANSITION SERVICES AGREEMENT IN ITS
REASONABLE DISCRETION.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, NEITHER THE ASSIGNMENT OF THE TAX ABATEMENT AGREEMENT NOR PURCHASER’S
ENTRY INTO ANY REPLACEMENT AGREEMENT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF EITHER PARTY UNDER THIS AGREEMENT.


5.07         EFT SERVICE AGREEMENT.  SELLER SHALL USE GOOD FAITH AND
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE WRITTEN CONSENT OF PANHANDLE TO
ASSIGN TO PURCHASER SELLER’S RIGHTS AND OBLIGATIONS RELATING TO THE FACILITY
UNDER THE EFT SERVICE AGREEMENT.


ARTICLE VI


PRE-CLOSING DELIVERIES


6.01         PRE-CLOSING TITLE POLICY AND SURVEY DELIVERY.  AT LEAST TWENTY (20)
DAYS PRIOR TO THE CLOSING DATE, SELLER SHALL OBTAIN AND DELIVER TO PURCHASER:


(A)           WITH RESPECT TO THE REAL PROPERTY DESCRIBED ON SCHEDULE IV
(“INSURED PARCELS”), AN OWNER’S PRELIMINARY TITLE REPORT ON TITLE COVERING A
DATE SUBSEQUENT TO THE DATE HEREOF, ISSUED BY A TITLE INSURANCE COMPANY
REASONABLY ACCEPTABLE TO PURCHASER, WHICH PRELIMINARY REPORT SHALL CONTAIN A
COMMITMENT OF SUCH TITLE INSURANCE COMPANY TO (I) ISSUE AN OWNER’S TITLE
INSURANCE POLICY ON ALTA  OWNER’S FORM (10-17-1992) INSURING PURCHASER AS TO THE
FEE SIMPLE TITLE IN EACH INSURED PARCEL IN AN AMOUNT SET FORTH IN SCHEDULE 6.01
AND SUBJECT ONLY TO, (A) PERMITTED EXCEPTIONS, (B) SUCH OTHER MINOR ENCUMBRANCES
OR IMPERFECTIONS, IF ANY, WHICH ARE NOT SUBSTANTIAL IN NATURE OR AMOUNT AND
WHICH DO NOT DETRACT FROM THE VALUE OF SUCH PARCELS OF REAL ESTATE AS PRESENTLY
USED OR IMPAIR THE OPERATIONS OF THE FACILITY; AND (C) SUCH OTHER MATTERS AS MAY
BE DISCLOSED IN SCHEDULE 6.01 OR CONSENTED TO IN WRITING BY PURCHASER (CLAUSES
(A), (B) AND (C) ARE COLLECTIVELY REFERRED TO AS “PERMITTED REAL ESTATE
EXCEPTIONS”); AND (II) AFFIRMATIVELY INSURE THAT EACH SUCH PARCEL OF REAL ESTATE
ADJOINS A PUBLIC ROAD OR HIGHWAY AND THAT ENTRANCE TO AND EXIT FROM SUCH
PREMISES MAY BE HAD VIA SUCH PUBLIC ROAD OR HIGHWAY; AND


(B)           ALTA/ACSM LAND TITLE SURVEYS CERTIFIED TO PURCHASER AND THE TITLE
COMPANY BY A REGISTERED LAND SURVEYOR (REGISTERED IN THE JURISDICTION WHERE THE
PROPERTY IS LOCATED) AND PREPARED IN

16


--------------------------------------------------------------------------------



CONFORMITY WITH MINIMUM STANDARD DETAIL REQUIREMENTS FOR ALTA/ACSM LAND TITLE
SURVEYS JOINTLY ESTABLISHED AND ADOPTED BY ALTA AND NSPS IN 2005, AS OF A DATE
SUBSEQUENT TO THE DATE HEREOF, OF EACH INSURED PARCEL.


(C)           THE COSTS AND EXPENSES OF THE TITLE INSURANCE POLICIES REFERRED TO
IN SECTION 6.01(A) OF THIS AGREEMENT AND THE SURVEYS REFERRED TO IN SECTION
6.01(B) OF THIS AGREEMENT, SHALL BE PAID BY PURCHASER, WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT ARE CONSUMMATED.


ARTICLE VII


WARRANTIES AND REPRESENTATIONS OF SELLER

Seller warrants and represents to Purchaser as follows:


7.01         ORGANIZATION AND GOOD STANDING.  SELLER IS A LIMITED LIABILITY
COMPANY DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF OHIO.  SELLER IS DULY QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD
STANDING IN EACH JURISDICTION WHERE SUCH QUALIFICATION IS NECESSARY, EXCEPT
WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


7.02         AUTHORITY.  SELLER HAS THE RIGHT AND POWER TO ENTER INTO, AND
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT; AND HAS TAKEN ALL REQUISITE ACTION
TO AUTHORIZE ITS EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THIS AGREEMENT; AND THIS AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY SELLER AND IS BINDING UPON, AND
ENFORCEABLE AGAINST, SELLER IN ACCORDANCE WITH ITS TERMS; EXCEPT AS SUCH
ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR LAWS AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
BY GENERAL PRINCIPLES OF EQUITY (WHETHER APPLIED IN A PROCEEDING AT LAW OR IN
EQUITY).


7.03         NO VIOLATIONS AND CONSENTS.  (A)  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY SELLER DOES NOT AND WILL NOT, AFTER THE GIVING
OF NOTICE, OR THE LAPSE OF TIME, OR OTHERWISE, (I) CONFLICT WITH, RESULT IN A
BREACH OF, OR CONSTITUTE A DEFAULT UNDER, THE CERTIFICATE OF FORMATION OR
OPERATING AGREEMENT OF SELLER, OR TO SELLER’S KNOWLEDGE, ANY LAW OR ANY MATERIAL
CONTRACT TO WHICH SELLER IS A PARTY; (II) RESULT IN THE CREATION OF ANY LIEN
UPON ANY OF THE PURCHASED ASSETS; (III) TO SELLER’S KNOWLEDGE, TERMINATE, AMEND
OR MODIFY OR, EXCEPT AS DISCLOSED ON SCHEDULE 7.03, REQUIRE THE CONSENT OF ANY
PARTY UNDER, OR GIVE ANY PARTY THE RIGHT TO TERMINATE, AMEND, MODIFY, ABANDON,
REFUSE TO PERFORM, ANY MATERIAL CONTRACT TO WHICH SELLER IS A PARTY; OR (IV) TO
SELLER’S KNOWLEDGE, ACCELERATE OR MODIFY, OR GIVE ANY PARTY THE RIGHT TO
ACCELERATE OR MODIFY, THE TIME WITHIN WHICH, OR THE TERMS UNDER WHICH, ANY
DUTIES OR OBLIGATIONS ARE TO BE PERFORMED BY SELLER, OR ANY RIGHTS OR BENEFITS
ARE TO BE RECEIVED BY ANY PERSON, UNDER ANY MATERIAL CONTRACT TO WHICH SELLER IS
A PARTY.


(B)           THE EXECUTION AND DELIVERY BY SELLER OF THIS AGREEMENT DOES NOT,
AND THE PERFORMANCE BY SELLER OF ITS OBLIGATIONS HEREUNDER, INCLUDING THE
TRANSFER OF THE PIPELINE TO PURCHASER IF SELLER OBTAINS OWNERSHIP OF A 50%
INTEREST IN THE PIPELINE PRIOR TO CLOSING, AND THE TRANSFER OF THE EFT SERVICE
AGREEMENT TO PURCHASER, WILL NOT, REQUIRE SELLER TO OBTAIN ANY CONSENT,
APPROVAL, AUTHORIZATION OR OTHER ACTION OF, OR MAKE ANY FILING WITH OR GIVE ANY
NOTICE TO, ANY GOVERNMENTAL AUTHORITY OR PERSON, EXCEPT (I) AS DISCLOSED IN
SCHEDULE 7.03, (II) WHERE FAILURE TO OBTAIN SUCH CONSENTS, APPROVALS,
AUTHORIZATIONS OR ACTIONS, MAKE SUCH FILINGS OR GIVE SUCH NOTICES WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT AND (III) AS MAY BE NECESSARY AS A RESULT OF ANY FACTS
OR CIRCUMSTANCES RELATING SOLELY TO SELLER. SCHEDULE 7.03 SETS FORTH A TRUE AND
COMPLETE LIST OF EACH CONSENT, APPROVAL, AUTHORIZATION OR OTHER ACTION OF, OR
FILING WITH OR NOTICE TO, ANY GOVERNMENTAL AUTHORITY OR PERSON THAT IS REQUIRED
IN CONNECTION WITH

17


--------------------------------------------------------------------------------



THE EXECUTION AND DELIVERY BY SELLER OF THIS AGREEMENT OR THE PERFORMANCE BY
SELLER OF ITS OBLIGATIONS HEREUNDER (INCLUDING THE ASSIGNMENT OF THE MATERIAL
CONTRACTS AND THE ASSIGNED PERMITS TO PURCHASER), EXCEPT FOR SUCH CONSENTS,
APPROVALS, AUTHORIZATIONS, ACTIONS, FILINGS OR NOTICES THE FAILURE OF WHICH TO
OBTAIN OR MAKE, AS APPLICABLE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


7.04         BROKERS.  EXCEPT AS OTHERWISE SET FORTH IN SCHEDULE 7.04, NEITHER
THIS AGREEMENT NOR THE SALE OF THE PURCHASED ASSETS OR ANY OTHER TRANSACTION
CONTEMPLATED BY THIS AGREEMENT WAS INDUCED OR PROCURED THROUGH ANY PERSON ACTING
ON BEHALF OF, OR REPRESENTING, SELLER OR ANY OF ITS AFFILIATES AS BROKER,
FINDER, INVESTMENT BANKER, FINANCIAL ADVISOR OR IN ANY SIMILAR CAPACITY. SELLER
SHALL BE RESPONSIBLE FOR THE PAYMENT OF ALL FEES, COSTS, EXPENSES AND OTHER
CHARGES TO THE PERSONS IDENTIFIED ON SCHEDULE 7.04, AS WELL AS PACE GLOBAL
ENERGY SERVICES, REQUIRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


7.05         REQUIRED ASSETS.


(A)           (A)           EXCEPT FOR THE RETAINED ASSETS DESCRIBED IN
PARAGRAPHS (I)-(VI) AND (VIII)-(XII) OF THE DEFINITION OF “RETAINED ASSETS,” ALL
OF THE MATERIAL RIGHTS, PROPERTIES AND ASSETS REQUIRED BY SELLER IN CONNECTION
WITH OWNING AND OPERATING (INCLUDING OBTAINING NATURAL GAS TRANSPORTATION
SERVICES FOR) THE FACILITY ARE (I) EITHER OWNED BY SELLER OR LICENSED OR LEASED
TO SELLER UNDER ONE OF THE CONTRACTS OR AGREEMENTS CONVEYED TO PURCHASER UNDER
THIS AGREEMENT (EXCEPT AS OTHERWISE CONTEMPLATED BY SECTION 14.02 HEREOF) AND
(II) INCLUDED IN THE PURCHASED ASSETS; AND


(B)           EXCEPT FOR THE RETAINED ASSETS DESCRIBED IN PARAGRAPHS (I)-(VI)
AND (VIII)-(XII) OF THE DEFINITION OF “RETAINED ASSETS,” AND EXCEPT AS SET FORTH
IN SCHEDULE 7.05(B), THE PURCHASED ASSETS ARE SUFFICIENT FOR THE OPERATION AND
MAINTENANCE OF THE FACILITY IN SUBSTANTIALLY THE SAME MANNER AS HISTORICALLY
OPERATED AND MAINTAINED BY SELLER.


7.06         CONTRACTS.  (A) SCHEDULE 7.06(A) CONTAINS A TRUE AND COMPLETE
SCHEDULE SETTING FORTH ALL PERSONAL PROPERTY LEASES AND ALL OTHER CONTRACTS,
AGREEMENTS AND COMMITMENTS TO WHICH SELLER IS A PARTY AND RELATING TO THE
PURCHASED ASSETS OR OPERATION OF THE FACILITY, EXCEPT (I) ANY AGREEMENTS FOR THE
PURCHASE OF SUPPLIES OR INVENTORY; (II) LEASES, CONTRACTS, AGREEMENTS OR
COMMITMENTS WHICH MAY BE TERMINATED BY SELLER ON THIRTY (30) DAYS OR LESS
WRITTEN NOTICE WITHOUT PENALTY TO SELLER, UNLESS SUCH ARE MATERIAL TO THE
OPERATION AND MAINTENANCE OF THE FACILITY, IN WHICH CASE SUCH SHALL BE LISTED ON
SCHEDULE 7.06(A); (III) LEASES, CONTRACTS, AGREEMENTS OR COMMITMENTS WHICH HAVE
A TERM OF ONE (1) YEAR OR LESS OR INVOLVE PAYMENT BY OR TO SELLER OF $100,000 OR
LESS, UNLESS SUCH ARE MATERIAL TO THE OPERATION AND MAINTENANCE OF THE FACILITY,
IN WHICH CASE SUCH SHALL BE LISTED ON SCHEDULE 7.06(A); (IV) THE RETAINED
CONTRACTS SET FORTH ON SCHEDULE 7.06(B); OR (V) THE TAX ABATEMENT AGREEMENT AND
THE COMPENSATION AGREEMENTS.  THE PIPELINE AGREEMENTS, THE ASSIGNED INTELLECTUAL
PROPERTY, AND THE LEASES, CONTRACTS, AGREEMENTS AND COMMITMENTS SET FORTH IN
SCHEDULE 7.06(A) ARE COLLECTIVELY REFERRED TO HEREIN AS THE “MATERIAL
CONTRACTS.”


(B)           OTHER THAN AS SET FORTH IN SCHEDULE 7.06(B), NEITHER SELLER, NOR
TO SELLER’S KNOWLEDGE, ANY OTHER PARTY TO ANY OF THE MATERIAL CONTRACTS, HAS
COMMENCED ANY ACTION AGAINST ANY OF THE PARTIES TO THE MATERIAL CONTRACTS OR
GIVEN OR RECEIVED ANY WRITTEN NOTICE OF ANY MATERIAL DEFAULT OR VIOLATION UNDER
ANY MATERIAL CONTRACT THAT WAS NOT WITHDRAWN OR DISMISSED. TO SELLER’S
KNOWLEDGE, EACH OF THE MATERIAL CONTRACTS IS, OR WILL BE AT THE CLOSING, VALID,
BINDING AND IN FULL FORCE AND EFFECT AGAINST SELLER, EXCEPT AS IS OTHERWISE SET
FORTH ON SCHEDULE 7.06(A). CORRECT AND COMPLETE COPIES OF THE MATERIAL CONTRACTS
HAVE BEEN MADE AVAILABLE TO PURCHASER PRIOR TO THE DATE HEREOF.


7.07         INSURANCE.  ALL MATERIAL PROPERTIES AND RISKS ASSOCIATED WITH THE
FACILITY ARE COVERED BY VALID AND CURRENTLY EFFECTIVE INSURANCE POLICIES OR
BINDERS OF INSURANCE OR PROGRAMS OF

18


--------------------------------------------------------------------------------



SELF-INSURANCE IN SUCH TYPES AND AMOUNTS AS ARE CONSISTENT WITH CUSTOMARY
PRACTICES AND STANDARDS IN SELLER’S INDUSTRY.  SCHEDULE 7.07 CONTAINS A COMPLETE
LIST OF ALL MATERIAL LIABILITY, PROPERTY, ACCIDENT, CASUALTY, FIRE, FLOOD,
WORKERS’ COMPENSATION OR OTHER INSURANCE POLICIES AND ARRANGEMENTS AFFECTING OR
RELATING TO THE OWNERSHIP, USE OR OPERATIONS OF THE PURCHASED ASSETS OR THE
FACILITY.


7.08         TITLE TO REAL PROPERTY.  SELLER HAS GOOD AND MARKETABLE FEE SIMPLE
TITLE TO THE REAL PROPERTY FREE AND CLEAR OF ALL LIENS, EXCEPT FOR THE PERMITTED
REAL ESTATE EXCEPTIONS.  EACH PARCEL OF REAL PROPERTY ADJOINS A PUBLIC ROAD OR
HIGHWAY AND ENTRANCE TO AND EXIT FROM SUCH PREMISES MAY BE HAD VIA SUCH PUBLIC
ROAD OR HIGHWAY. SCHEDULES IV, V AND VI CONTAIN A TRUE AND COMPLETE SCHEDULE
SETTING FORTH ALL REAL PROPERTY, REAL PROPERTY LEASES, EASEMENTS, RIGHTS OF WAY,
AND REAL PROPERTY LICENSES WHICH SELLER OWNS, LEASES, OPERATES, OCCUPIES,
SUBLEASES OR USES RELATING TO THE PURCHASED ASSETS OR OPERATION OF THE
FACILITY.  SCHEDULE 7.08 CONTAINS A COMPLETE LIST OF ALL PERMITTED REAL ESTATE
EXCEPTIONS THAT ARE OF RECORD AS OF THE DATE OF THIS AGREEMENT.


7.09         TITLE TO PURCHASED ASSETS.  SELLER HAS GOOD AND MARKETABLE TITLE TO
ALL THE MATERIAL PURCHASED ASSETS CONSISTING OF TANGIBLE PERSONAL PROPERTY OWNED
BY SELLER AND VALID AND SUBSISTING LEASES WITH RESPECT TO ALL OF THE MATERIAL
PURCHASED ASSETS CONSISTING OF TANGIBLE PERSONAL PROPERTY LEASED BY SELLER AND
IN EACH CASE USED EXCLUSIVELY IN THE FACILITY.  ALL SUCH OWNED TANGIBLE PERSONAL
PROPERTY IS OWNED FREE AND CLEAR OF ALL LIENS, EXCEPT: (A) AS SET FORTH IN
SCHEDULE 7.09; (B) LIENS FOR TAXES AND ASSESSMENTS NOT YET PAYABLE; (C) LIENS
FOR TAXES, ASSESSMENTS AND CHARGES AND OTHER CLAIMS, THE VALIDITY OF WHICH
SELLER IS CONTESTING IN GOOD FAITH, PROVIDED, HOWEVER, THAT SELLER SHALL
INDEMNIFY PURCHASER AGAINST AND HOLD IT HARMLESS FROM ALL LIABILITIES OF AND
DAMAGES TO PURCHASER RESULTING FROM SUCH LIENS; (D) LIENS SECURING OR RELATING
TO LIABILITIES OR OBLIGATIONS WHICH ARE TO BE ASSUMED BY PURCHASER PURSUANT TO
THIS AGREEMENT OR THE ASSUMPTION AGREEMENT; AND (E) SUCH OTHER MINOR
IMPERFECTIONS OF TITLE, LIENS, CLAIMS AND OTHER CHARGES AND ENCUMBRANCES THE
EXISTENCE OF WHICH WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


7.10         INTELLECTUAL PROPERTY.  (A)  TO SELLER’S KNOWLEDGE, EXCEPT AS SET
FORTH IN SCHEDULE 7.10, THERE IS NOT NOW AND HAS NOT BEEN DURING THE PAST THREE
(3) YEARS ANY INFRINGEMENT OR MISAPPROPRIATION BY SELLER OF ANY VALID PATENT,
TRADEMARK, TRADE NAME, SERVICEMARK, COPYRIGHT OR TRADE SECRET WHICH RELATES TO
THE FACILITY AND WHICH IS OWNED BY ANY THIRD PARTY, AND THERE IS NOT NOW ANY
EXISTING OR, TO THE KNOWLEDGE OF SELLER, THREATENED CLAIM (ASSERTED IN WRITING)
AGAINST SELLER OF INFRINGEMENT OR MISAPPROPRIATION OF ANY PATENT, TRADEMARK,
TRADE NAME, SERVICEMARK, COPYRIGHT OR TRADE SECRET, WHICH RELATES TO THE
FACILITY AND WHICH IS OWNED BY ANY THIRD PARTY.


(B)           THERE IS NO PENDING OR THREATENED CLAIM BY SELLER AGAINST OTHERS
FOR INFRINGEMENT OR MISAPPROPRIATION OF ANY TRADEMARK, TRADE NAME, SERVICEMARK,
COPYRIGHT OR TRADE SECRET OWNED BY SELLER AND WHICH IS UTILIZED IN THE CONDUCT
OF THE FACILITY AND INCLUDED IN THE PURCHASED ASSETS.


7.11         LITIGATION.  EXCEPT AS SET FORTH IN SCHEDULE 7.11, (A) THERE ARE NO
ACTIONS, CLAIMS OR PROCEEDINGS PENDING AGAINST SELLER RELATING TO THE FACILITY
OR ANY OF THE PURCHASED ASSETS AT LAW OR IN EQUITY, BEFORE OR BY ANY
GOVERNMENTAL AUTHORITY, OR BY ANY OTHER PERSON; AND (B) NEITHER SELLER IN
RESPECT OF THE FACILITY NOR ANY OF THE PURCHASED ASSETS IS SUBJECT TO ANY ORDER,
JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY HAVING OR WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


7.12         COMPLIANCE WITH LAWS.  TO THE BEST OF SELLER’S KNOWLEDGE, SELLER IS
NOT IN MATERIAL VIOLATION OF ANY LAW APPLICABLE TO THE FACILITY OR BY WHICH ANY
OF THE PURCHASED ASSETS ARE BOUND OR SUBJECT, EXCEPT (A) AS SET FORTH IN
SCHEDULE 7.12 AND (B) FOR VIOLATIONS THE EXISTENCE OF WHICH WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.  NOTWITHSTANDING THE FOREGOING, COMPLIANCE WITH
ENVIRONMENTAL LAWS IS EXCLUSIVELY AND SOLELY GOVERNED BY SECTION 7.16 HEREOF.

19


--------------------------------------------------------------------------------



7.13         LABOR MATTERS.  SCHEDULE 7.13 CONTAINS A LIST OF ALL OF THE
EMPLOYEES OF SELLER WHOSE PRIMARY RESPONSIBILITY RELATES TO THE OPERATION OR
MAINTENANCE OF THE FACILITY.  ALL EMPLOYEES EMPLOYED AT THE FACILITY ARE
EMPLOYEES OF SELLER; PROVIDED, HOWEVER, THAT CERTAIN EMPLOYEES OF DP&L MAY FROM
TIME TO TIME WORK AT THE FACILITY IN CONNECTION WITH THEIR PRIMARY
RESPONSIBILITIES ELSEWHERE.  THERE ARE NO COLLECTIVE BARGAINING AGREEMENTS TO
WHICH SELLER IS A PARTY, RELATING TO EMPLOYEES EMPLOYED BY SELLER IN CONNECTION
WITH THE FACILITY.  TO SELLER’S KNOWLEDGE, THERE ARE NO MATERIAL ORGANIZING
EFFORTS PRESENTLY BEING MADE INVOLVING ANY OF THE EMPLOYEES AT THE FACILITY.


7.14         TAXES.  (A) EXCEPT AS SET FORTH IN SCHEDULE 7.14, SELLER HAS DULY
AND TIMELY FILED ALL FEDERAL, STATE AND LOCAL TAX RETURNS REQUIRED TO BE FILED
BY IT WITH RESPECT TO THE OPERATION, OWNERSHIP, ASSETS OR ACTIVITIES OF, OR
RELATED TO, THE FACILITY OR THE PURCHASED ASSETS AND PAID ALL TAXES DUE (WHETHER
OR NOT SHOWN THEREON TO BE DUE ON SUCH TAX RETURNS).  TO THE BEST OF SELLER’S
KNOWLEDGE, ALL SUCH TAX RETURNS WERE CORRECT AND COMPLETE.


(B)           THERE IS NO LIEN, OR TO SELLER’S KNOWLEDGE PROPOSED LIEN (OTHER
THAN FOR CURRENT TAXES NOT YET DUE AND PAYABLE), AGAINST THE FACILITY OR THE
PURCHASED ASSETS THAT AROSE IN CONNECTION WITH ANY FAILURE, OR ALLEGED FAILURE,
TO FILE ANY TAX RETURNS OR TO PAY ANY TAX; AND


(C)           SELLER HAS NOT BREACHED ANY REPRESENTATION OR WARRANTY, OR FAILED
TO PERFORM ANY COVENANT OR AGREEMENT WITH RESPECT TO, OR SET FORTH IN (I) THE
OHIO ENTERPRISE ZONE AGREEMENT ORIGINALLY DATED NOVEMBER 19, 1999 (AND
SUBSEQUENTLY AMENDED), BY AND BETWEEN GREENVILLE TOWNSHIP, DARKE COUNTY BOARD OF
COMMISSIONERS AND DPL ENERGY, INC. (THE “TAX ABATEMENT AGREEMENT”) OR (II) THE
CERTAIN COMPENSATION AGREEMENTS BY AND BETWEEN DPL ENERGY, LLC AND THE DARKE
COUNTY BOARD OF COMMISSIONERS, THE GREENVILLE TOWNSHIP AND THE GREENVILLE SCHOOL
DISTRICT, RESPECTIVELY, (THE “COMPENSATION AGREEMENTS”) OR OTHERWISE TAKEN ANY
ACT, OR FAILED TO PERFORM ANY ACT, THAT MAY REQUIRE THE PAYMENT OR THE REPAYMENT
OF THE AMOUNT OF TAXES (OR PAYMENTS OR FEES UNDER THE COMPENSATION AGREEMENTS)
INCLUDING ANY TAXES THAT WOULD HAVE BEEN PAYABLE HAD THE FACILITY AND THE
PURCHASED ASSETS NOT BEEN EXEMPTED FROM TAXATION UNDER THE TAX ABATEMENT
AGREEMENT.


(D)           THE TERM “SELLER” FOR PURPOSES OF THIS SECTION 7.14 AND SECTION
14.06, RELATING TO TAX MATTERS, SHALL INCLUDE DPL INC., AN OHIO CORPORATION, THE
OWNER OF THE MEMBERSHIP INTEREST OF SELLER


7.15         LICENSES AND PERMITS.  (A) SCHEDULE IX(A) SETS FORTH ALL MATERIAL
GOVERNMENTAL LICENSES AND PERMITS ACQUIRED OR HELD BY SELLER OR ANY OF ITS
AFFILIATES IN CONNECTION WITH THE OWNERSHIP, OPERATION, MAINTENANCE OR USE OF
THE FACILITY OR THE PURCHASED ASSETS, EXCEPT FOR THOSE REQUIRED BY THE
ENVIRONMENTAL LAWS, WHICH ARE EXCLUSIVELY AND SOLELY GOVERNED BY SECTION 7.16
HEREOF.


(B)           EXCEPT AS SET FORTH IN SCHEDULE 7.15 AND EXCEPT FOR THOSE REQUIRED
BY THE ENVIRONMENTAL LAWS WHICH ARE EXCLUSIVELY AND SOLELY GOVERNED BY SECTION
7.16 HEREOF, SELLER HAS, OR HAS APPLIED FOR, ALL GOVERNMENTAL LICENSES AND
PERMITS NECESSARY TO OWN, OPERATE, MAINTAIN OR USE THE FACILITY AS IT IS
CURRENTLY CONDUCTED, EXCEPT FOR SUCH GOVERNMENTAL LICENSES AND PERMITS, THE
ABSENCE OF WHICH WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


(C)           EXCEPT AS SET FORTH IN SCHEDULE 7.15 AND EXCEPT AS RELATES TO
COMPLIANCE WITH ENVIRONMENTAL LAWS WHICH IS EXCLUSIVELY AND SOLELY GOVERNED BY
SECTION 7.16 HEREOF, SELLER IS IN MATERIAL COMPLIANCE WITH EACH SUCH
GOVERNMENTAL LICENSE AND PERMIT AND HAS RECEIVED NO WRITTEN NOTICE OR VIOLATION
OR NONCOMPLIANCE FROM ANY GOVERNMENTAL AUTHORITY, AND SELLER HAS RECEIVED NO
WRITTEN NOTICE OR CLAIM ASSERTING OR ALLEGING THAT ANY OF SAME (I) IS NOT IN
FULL FORCE AND EFFECT OR (II) IS SUBJECT TO ANY LEGAL PROCEEDING OR UNSATISFIED
CONDITION THAT (A) IS NOT REASONABLY EXPECTED TO BE SATISFIED OR (B) IF NOT
SATISFIED COULD BE REASONABLY EXPECTED TO ALLOW MATERIAL MODIFICATION OR
REVOCATION.

20


--------------------------------------------------------------------------------



7.16         ENVIRONMENTAL COMPLIANCE.  (A) SCHEDULE IX(B) SETS FORTH ALL
MATERIAL PERMITS, LICENSES AND APPROVALS OF GOVERNMENTAL AUTHORITIES UNDER
ENVIRONMENTAL LAWS ACQUIRED OR HELD BY SELLER OR ANY OF ITS AFFILIATES IN
CONNECTION WITH THE OWNERSHIP, OPERATION, MAINTENANCE OR USE OF THE FACILITY OR
THE PURCHASED ASSETS.


(B)           EXCEPT AS SET FORTH IN SCHEDULE 7.16, SELLER CURRENTLY HOLDS OR
HAS APPLIED FOR ALL PERMITS, LICENSES AND APPROVALS OF GOVERNMENTAL AUTHORITIES
REQUIRED UNDER ENVIRONMENTAL LAWS WITH RESPECT TO THE PURCHASED ASSETS AND THE
FACILITY EXCEPT FOR SUCH PERMITS, LICENSES OR APPROVALS THE ABSENCE OF WHICH
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, AND
ALL SUCH PERMITS, LICENSES AND APPROVALS ARE TRANSFERABLE TO PURCHASER AT OR
SOON AFTER THE CLOSING.  TO THE KNOWLEDGE OF SELLER, EXCEPT AS SET FORTH IN
SCHEDULE 7.16, SELLER IS NOT IN VIOLATION OF ANY OF SUCH PERMITS, LICENSES, AND
APPROVALS, AND SUCH PERMITS, LICENSES AND APPROVALS ARE VALID AND IN GOOD
STANDING.  SELLER HAS NOT BEEN NOTIFIED IN WRITING BY ANY GOVERNMENTAL AUTHORITY
OF ANY ACTUAL OR POTENTIAL CHANGE IN THE STATUS OR TERMS AND CONDITIONS OF ANY
SUCH PERMITS, LICENSES OR APPROVALS.


(C)           TO THE KNOWLEDGE OF SELLER, EXCEPT AS SET FORTH IN SCHEDULE 7.16,
SELLER IS NOT IN VIOLATION OF AND HAS NO LIABILITY UNDER ANY ENVIRONMENTAL LAWS
WITH RESPECT TO THE PURCHASED ASSETS, THE FACILITY OR THE BUSINESS CONDUCTED BY
SELLER THEREWITH.  SELLER IS NOT OBLIGATED TO PERFORM ANY ACTION OR OTHERWISE
INCUR ANY EXPENSE UNDER ENVIRONMENTAL LAW PURSUANT TO ANY ORDER, DECREE,
JUDGMENT OR AGREEMENT BY WHICH IT IS BOUND OR HAS ASSUMED BY CONTRACT OR
AGREEMENT, AND THERE ARE NO WRITTEN NOTICES FROM THIRD PARTIES, NOR ANY ACTIONS,
CLAIMS OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED AGAINST
SELLER RELATING TO ANY ENVIRONMENTAL LAW, IN EACH CASE WITH RESPECT TO THE
PURCHASED ASSETS, THE FACILITY OR THE BUSINESS CONDUCTED BY SELLER THEREWITH. 
TO THE KNOWLEDGE OF SELLER, THERE HAS BEEN NO RELEASE OR THREATENED RELEASE OF
HAZARDOUS SUBSTANCES ON, AT, UNDER OR FROM THE FACILITY THAT COULD REASONABLY BE
EXPECTED TO RESULT IN MATERIAL LIABILITY OF PURCHASER UNDER ANY ENVIRONMENTAL
LAW.  SELLER HAS MADE AVAILABLE TO PURCHASER ALL MATERIAL RECORDS AND FILES IN
THE POSSESSION, CUSTODY OR CONTROL OF, OR OTHERWISE REASONABLY AVAILABLE TO,
SELLER CONCERNING COMPLIANCE WITH OR LIABILITY UNDER ENVIRONMENTAL LAW,
INCLUDING THOSE CONCERNING THE EXISTENCE OF HAZARDOUS SUBSTANCES IN CONNECTION
WITH THE PURCHASED ASSETS, THE FACILITY OR THE BUSINESS CONDUCTED BY SELLER
THEREWITH.


7.17         PURCHASER PIPELINE ACQUISITION COSTS.  SUBJECT TO THE ASSIGNMENT
AND TRANSFER OF THE PIPELINE AGREEMENTS TO PURCHASER (INCLUDING OBTAINING ALL
REQUIRED CONSENTS THERETO), AND IN THE EVENT THAT THE PIPELINE HAS NOT BEEN
TRANSFERRED BY PANHANDLE TO VECTREN AND SELLER PRIOR TO THE CLOSING, PANHANDLE
HAS NO RIGHT TO REQUIRE PURCHASER TO MAKE ANY PAYMENTS TO PANHANDLE TO OBTAIN
THEREFROM A FIFTY PERCENT (50%) UNDIVIDED OWNERSHIP INTEREST IN THE PIPELINE;
PROVIDED, HOWEVER, THAT PURCHASER SHALL BE RESPONSIBLE FOR ANY AND ALL TITLE OR
OTHER RECORDATION FEES AND EXPENSES ASSOCIATED WITH ITS ACQUISITION OF THE
PIPELINE FROM PANHANDLE.


7.18         DISCLAIMER OF WARRANTIES.  EXCEPT WITH RESPECT TO THE WARRANTIES
AND REPRESENTATIONS SPECIFICALLY SET FORTH IN THIS AGREEMENT AND THE DEED OR
DEEDS CONVEYING THE REAL PROPERTY, SELLER MAKES NO WARRANTY, EXPRESS OR IMPLIED,
WHETHER OF MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR
QUALITY AS TO THE PURCHASED ASSETS, OR ANY PART THEREOF, OR AS TO THE CONDITION
OR WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR
PATENT, IT BEING UNDERSTOOD THAT THE PURCHASED ASSETS ARE TO BE CONVEYED
HEREUNDER “AS IS” AND “WHERE IS” ON THE CLOSING DATE, AND IN THEIR THEN PRESENT
CONDITION.  PURCHASER SHALL RELY UPON ITS OWN EXAMINATION THEREOF.

 

21


--------------------------------------------------------------------------------



ARTICLE VIII


WARRANTIES AND REPRESENTATIONS OF PURCHASER

Purchaser warrants and represents to Seller as follows:


8.01         DUE INCORPORATION.  PURCHASER IS AN OHIO CORPORATION NOT FOR PROFIT
DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF ITS INCORPORATION.


8.02         AUTHORITY.  PURCHASER HAS THE CORPORATE RIGHT AND POWER TO ENTER
INTO, AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, AND HAS TAKEN ALL
REQUISITE CORPORATE ACTION TO AUTHORIZE ITS EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT; AND THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY PURCHASER AND IS BINDING UPON,
AND ENFORCEABLE AGAINST, PURCHASER IN ACCORDANCE WITH ITS TERMS; EXCEPT AS SUCH
ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR LAWS AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
BY GENERAL PRINCIPLES OF EQUITY (WHETHER APPLIED IN A PROCEEDING AT LAW OR IN
EQUITY).


8.03         NO VIOLATIONS.  (A)  THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT BY PURCHASER DOES NOT AND WILL NOT, AFTER THE GIVING OF NOTICE, OR THE
LAPSE OF TIME, OR OTHERWISE: CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE
A DEFAULT UNDER, THE ARTICLES OF INCORPORATION OR CODE OF REGULATIONS OF
PURCHASER, OR TO PURCHASER’S KNOWLEDGE ANY LAW OR ANY MATERIAL CONTRACT,
AGREEMENT, COMMITMENT OR PLAN TO WHICH PURCHASER IS A PARTY.


(B)           THE EXECUTION AND DELIVERY BY PURCHASER OF THIS AGREEMENT DOES
NOT, AND THE PERFORMANCE BY PURCHASER OF ITS OBLIGATIONS HEREUNDER WILL NOT,
REQUIRE PURCHASER TO OBTAIN ANY CONSENT, APPROVAL, AUTHORIZATION OR OTHER ACTION
OF, OR MAKE ANY FILING WITH OR GIVE ANY NOTICE TO, ANY GOVERNMENTAL AUTHORITY OR
PERSON, EXCEPT (I) AS DISCLOSED IN SCHEDULE 8.03, (II) WHERE FAILURE TO OBTAIN
SUCH CONSENTS, APPROVALS, AUTHORIZATIONS OR ACTIONS, MAKE SUCH FILINGS OR GIVE
SUCH NOTICES WOULD NOT HAVE A MATERIAL ADVERSE EFFECT AND (III) AS MAY BE
NECESSARY AS A RESULT OF ANY FACTS OR CIRCUMSTANCES RELATING SOLELY TO
PURCHASER. SCHEDULE 8.03 SETS FORTH A TRUE AND COMPLETE LIST OF EACH CONSENT,
APPROVAL, AUTHORIZATION OR OTHER ACTION OF, OR FILING WITH OR NOTICE TO, ANY
GOVERNMENTAL AUTHORITY OR PERSON THAT IS REQUIRED IN CONNECTION WITH THE
EXECUTION AND DELIVERY BY PURCHASER OF THIS AGREEMENT OR THE PERFORMANCE BY
PURCHASER OF ITS OBLIGATIONS HEREUNDER.


8.04         BROKERS.  NEITHER THIS AGREEMENT NOR THE PURCHASE OF THE PURCHASED
ASSETS OR ANY OTHER TRANSACTION CONTEMPLATED BY THIS AGREEMENT WAS INDUCED OR
PROCURED THROUGH ANY PERSON, ACTING ON BEHALF OF, OR REPRESENTING, PURCHASER OR
ANY OF ITS AFFILIATES AS BROKER, FINDER, INVESTMENT BANKER, FINANCIAL ADVISOR OR
IN ANY SIMILAR CAPACITY.


8.05         LITIGATION.  THERE ARE NO ACTIONS, CLAIMS OR PROCEEDINGS PENDING
AGAINST PURCHASER OR ANY OF ITS ASSETS OR PROPERTIES AT LAW OR IN EQUITY, BEFORE
OR BY ANY GOVERNMENTAL AUTHORITY, OR BY ANY OTHER PERSON, WHICH, INDIVIDUALLY OR
IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON PURCHASER OR ITS ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


8.06         FINANCING.  PURCHASER HAS RECEIVED INDICATIVE COMMITMENT LETTERS
FROM MULTIPLE INSTITUTIONAL FUNDING SOURCES EXPRESSING INTEREST IN PROVIDING TO
PURCHASER, SUBJECT TO DOCUMENTATION AND OTHER USUAL AND CUSTOMARY CONDITIONS,
AMOUNTS THAT WOULD BE SUFFICIENT TO FULFILL PURCHASER’S OBLIGATION TO PAY THE
PURCHASE PRICE HEREUNDER, AND PURCHASER HAS NO REASON TO BELIEVE THAT IT WILL BE
UNABLE TO OBTAIN FUNDING IN SUCH AMOUNTS FROM SUCH OR OTHER SOURCES BY THE
CLOSING.  PURCHASER ACKNOWLEDGES AND AGREES

22


--------------------------------------------------------------------------------



THAT (I) THE TRANSACTIONS CONTEMPLATED HEREIN ARE NOT SUBJECT TO ANY TYPE OF
FINANCING CONTINGENCY AND (II) THE CLOSING WILL NOT BE DELAYED IN ANY MANNER AS
A RESULT OF PURCHASER’S INABILITY TO OBTAIN FINANCING.


ARTICLE IX


CONDITIONS TO CLOSING APPLICABLE TO PURCHASER

The obligations of Purchaser hereunder (including the obligation of Purchaser to
close the transactions herein contemplated) are subject to the following
conditions precedent:


9.01         NO TERMINATION.  NEITHER PURCHASER NOR SELLER SHALL HAVE TERMINATED
THIS AGREEMENT PURSUANT TO SECTION 11.01 HEREOF.


9.02         BRING-DOWN OF SELLER WARRANTIES.  THE WARRANTIES AND
REPRESENTATIONS MADE BY SELLER HEREIN TO PURCHASER THAT ARE QUALIFIED BY
MATERIALITY SHALL BE TRUE AND CORRECT IN ALL RESPECTS, AND THE WARRANTIES AND
REPRESENTATIONS MADE BY SELLER HEREIN TO PURCHASER THAT ARE NOT SO QUALIFIED
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE ON AND AS OF
THE CLOSING DATE WITH THE SAME EFFECT AS IF SUCH WARRANTIES AND REPRESENTATIONS
HAD BEEN MADE ON AND AS OF THE CLOSING DATE AND SELLER SHALL HAVE PERFORMED AND
COMPLIED WITH, IN ALL MATERIAL RESPECTS, ALL AGREEMENTS, COVENANTS AND
CONDITIONS ON ITS PART REQUIRED TO BE PERFORMED OR COMPLIED WITH ON OR PRIOR TO
THE CLOSING DATE; AND AT THE CLOSING, PURCHASER SHALL HAVE RECEIVED A
CERTIFICATE EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT OF SELLER TO THE
FOREGOING EFFECT.


9.03         NO MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH IN SCHEDULE 9.03,
BETWEEN MAY 31, 2006, AND THE CLOSING DATE, THERE SHALL HAVE BEEN NO MATERIAL
ADVERSE EFFECT.


9.04         PENDING ACTIONS.  NO INVESTIGATION, ACTION, SUIT OR PROCEEDING BY
ANY GOVERNMENTAL AUTHORITY AND NO ACTION, SUIT OR PROCEEDING BY ANY OTHER
PERSON, SHALL BE PENDING ON THE CLOSING DATE WHICH CHALLENGES THIS AGREEMENT AND
SEEKS TO MODIFY, PROHIBIT OR ENJOIN THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


9.05         MATERIAL CONTRACTS.  THERE WILL BE NO OUTSTANDING MATERIAL BREACHES
UNDER ANY MATERIAL CONTRACTS, AND ALL CONSENTS OF ANY GOVERNMENTAL AUTHORITIES
OR PERSONS WHOSE CONSENT IS REQUIRED TO ASSIGN OR TRANSFER THE MATERIAL
CONTRACTS TO PURCHASER SHALL HAVE BEEN OBTAINED.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, PANHANDLE SHALL HAVE CONFIRMED IN WRITING TO SELLER
AND PURCHASER THAT (A) PANHANDLE HAS NOT PROVIDED NOTICE OF ANY OUTSTANDING
MATERIAL BREACHES BY SELLER OF ANY OF ITS OBLIGATIONS UNDER THE PIPELINE
AGREEMENTS TO WHICH PANHANDLE IS A PARTY, (B) NONE OF SELLER’S RIGHTS UNDER THE
PIPELINE AGREEMENTS TO WHICH PANHANDLE IS A PARTY HAVE BEEN WAIVED EXPRESSLY OR
BY IMPLICATION BY SELLER, AND (C) PANHANDLE AGREES AND ACKNOWLEDGES VIA ITS
CONSENT THAT PURCHASER SHALL OBTAIN FROM SELLER THOSE SAME RIGHTS AND BE SUBJECT
TO THOSE SAME OBLIGATIONS THAT SELLER POSSESSED AND WAS SUBJECT TO IMMEDIATELY
PRIOR TO THE ASSIGNMENT OF THE PIPELINE AGREEMENTS TO PURCHASER, INCLUDING THE
RIGHT TO OBTAIN FROM PANHANDLE A FIFTY PERCENT (50%) UNDIVIDED OWNERSHIP
INTEREST IN THE PIPELINE.


9.06         ASSIGNED PERMITS.  THE ASSIGNED PERMITS WILL BE IN EFFECT, THERE
WILL BE NO OUTSTANDING MATERIAL VIOLATIONS UNDER ANY OF THE ASSIGNED PERMITS,
AND ALL CONSENTS, APPROVALS OR AUTHORIZATIONS OF ANY GOVERNMENTAL AUTHORITIES OR
PERSONS REQUIRED TO ASSIGN OR TRANSFER THE ASSIGNED PERMITS TO PURCHASER SHALL
HAVE BEEN OBTAINED.


9.07         OTHER CONSENTS AND APPROVALS.  ALL CONSENTS, APPROVALS OR
AUTHORIZATIONS OF THE GOVERNMENTAL AUTHORITIES AND OTHER PERSONS SET FORTH IN
SCHEDULE 7.03 SHALL HAVE BEEN OBTAINED; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IT SHALL NOT BE A CONDITION
PRECEDENT TO THE OBLIGATIONS OF EITHER PARTY UNDER THIS AGREEMENT THAT ANY
CONSENTS OR APPROVALS

23


--------------------------------------------------------------------------------



REQUIRED FOR THE ASSIGNMENT TO PURCHASER OF EITHER THE TAX ABATEMENT AGREEMENT
OR ANY OF THE COMPENSATION AGREEMENTS SHALL HAVE BEEN OBTAINED.  ANY APPLICABLE
PROCESS BY WHICH SELLER, PANHANDLE AND PURCHASER AGREE TO THE ASSIGNMENT OF
SELLER’S RIGHTS AND OBLIGATIONS RELATING TO CAPACITY FOR THE FACILITY UNDER THE
EFT SERVICE AGREEMENT SHALL HAVE BEEN COMPLETED, AND PANHANDLE SHALL HAVE
ACKNOWLEDGED THAT THE RATE DISCOUNT PURSUANT TO THAT CERTAIN LETTER AGREEMENT
DATED DECEMBER 15, 2005, THAT IS APPENDED TO THE EFT SERVICE AGREEMENT SHALL
CONTINUE TO BE AVAILABLE TO PURCHASER WITH RESPECT TO SUCH CAPACITY
NOTWITHSTANDING SECTION 9 OF SUCH LETTER AGREEMENT AND THAT PURCHASER SHALL HAVE
THE RIGHT OF FIRST REFUSAL PROVIDED IN SECTION 8 OF SUCH LETTER AGREEMENT, TO
THE EXTENT SELLER HAS SUCH RIGHT.


9.08         ALL NECESSARY DOCUMENTS.  ALL PROCEEDINGS TO BE TAKEN IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
ALL DOCUMENTS INCIDENT THERETO, SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO PURCHASER AND ITS COUNSEL, AND PURCHASER SHALL HAVE RECEIVED COPIES
OF SUCH DOCUMENTS AS PURCHASER AND ITS COUNSEL MAY REASONABLY REQUEST IN
CONNECTION WITH SAID TRANSACTIONS, INCLUDING WITHOUT LIMITATION, THOSE DOCUMENTS
TO BE DELIVERED PURSUANT TO SECTIONS 3.02 AND 4.01 HEREOF.


9.09         TITLE POLICY.  AT THE CLOSING, SELLER SHALL HAVE DELIVERED TO
PURCHASER OWNER’S TITLE INSURANCE POLICIES DATED THE CLOSING DATE ON ALTA
OWNER’S FORM (10-17-1992) WITH EXTENDED COVERAGE AND DELETION OF THE STANDARD
EXCEPTIONS TO TITLE CUSTOMARILY CONTAINED IN SUCH POLICIES, COVERING THE REAL
ESTATE COVERED BY THE COMMITMENTS REFERRED TO IN SECTION 6.01(A) HEREOF ISSUED
BY THE TITLE INSURANCE COMPANY WHICH ISSUED SUCH COMMITMENTS INSURING, AS OF THE
CLOSING DATE, THE FEE SIMPLE ESTATE OF PURCHASER IN SUCH REAL ESTATE IN THE
AMOUNT SET FORTH IN THE SCHEDULE 6.01, SUBJECT ONLY TO THE PERMITTED REAL ESTATE
EXCEPTIONS.


9.10         BROKERS AND CONSULTANTS.  SELLER SHALL HAVE ON OR PRIOR TO THE
CLOSING PAID ALL FEES, COSTS, EXPENSES AND OTHER CHARGES TO THE PERSONS
IDENTIFIED ON SCHEDULE 7.04, AS WELL AS PACE GLOBAL ENERGY SERVICES, REQUIRED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

Purchaser shall have the right to waive any of the foregoing conditions
precedent.


ARTICLE X


CONDITIONS TO CLOSING APPLICABLE TO SELLER

The obligations of Seller hereunder (including the obligation of Seller to close
the transactions herein contemplated) are subject to the following conditions
precedent:


10.01       NO TERMINATION.  NEITHER PURCHASER NOR SELLER SHALL HAVE TERMINATED
THIS AGREEMENT PURSUANT TO SECTION 11.01 HEREOF.


10.02       BRING-DOWN OF PURCHASER WARRANTIES.  ALL WARRANTIES AND
REPRESENTATIONS MADE BY PURCHASER HEREIN TO SELLER THAT ARE QUALIFIED BY
MATERIALITY SHALL BE TRUE AND CORRECT IN ALL RESPECTS, AND ALL WARRANTIES AND
REPRESENTATIONS MADE BY PURCHASER HEREIN TO SELLER THAT ARE NOT SO QUALIFIED
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE ON AND AS OF
THE CLOSING DATE WITH THE SAME EFFECT AS IF SUCH WARRANTIES AND REPRESENTATIONS
HAD BEEN MADE ON AND AS OF THE CLOSING DATE, AND PURCHASER SHALL HAVE PERFORMED
AND COMPLIED IN ALL MATERIAL RESPECTS (EXCEPT FOR THE PAYMENT OF MONEY WHICH
SHALL BE ABSOLUTE) WITH ALL AGREEMENTS, COVENANTS AND CONDITIONS ON ITS PART
REQUIRED TO BE PERFORMED OR COMPLIED WITH ON OR PRIOR TO THE CLOSING DATE, AND
AT THE CLOSING, SELLER SHALL HAVE RECEIVED A CERTIFICATE EXECUTED BY THE
PRESIDENT OR ANY VICE PRESIDENT OF PURCHASER TO THE FOREGOING EFFECT.

24


--------------------------------------------------------------------------------



10.03       PENDING ACTIONS.  NO INVESTIGATION, ACTION, SUIT OR PROCEEDING BY
ANY GOVERNMENTAL AUTHORITY AND NO ACTION, SUIT OR PROCEEDING BY ANY OTHER PERSON
SHALL BE PENDING ON THE CLOSING DATE WHICH CHALLENGES THIS AGREEMENT AND SEEKS
TO MODIFY, PROHIBIT OR ENJOIN THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


10.04       CONSENTS AND APPROVALS.  ALL CONSENTS, APPROVALS OR AUTHORIZATIONS
OF THE GOVERNMENTAL AUTHORITIES AND OTHER PERSONS SET FORTH IN SCHEDULE 8.03
SHALL HAVE BEEN OBTAINED; PROVIDED, HOWEVER, THAT IT SHALL NOT BE A CONDITION
PRECEDENT TO THE OBLIGATIONS OF EITHER PARTY UNDER THIS AGREEMENT THAT ANY
CONSENTS OR APPROVALS REQUIRED FOR THE ASSIGNMENT TO PURCHASER OF THE TAX
ABATEMENT AGREEMENT OR ANY OF THE COMPENSATION AGREEMENTS SHALL HAVE BEEN
OBTAINED.


10.05       ALL NECESSARY DOCUMENTS.  ALL PROCEEDINGS TO BE TAKEN IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
ALL DOCUMENTS INCIDENT THERETO, SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO SELLER AND ITS COUNSEL, AND SELLER AND ITS COUNSEL SHALL HAVE
RECEIVED COPIES OF SUCH DOCUMENTS AS IT AND ITS COUNSEL MAY REASONABLY REQUEST
IN CONNECTION WITH SAID TRANSACTIONS, INCLUDING WITHOUT LIMITATION, THOSE
DOCUMENTS TO BE DELIVERED PURSUANT TO SECTION 3.03 HEREOF.

Seller shall have the right to waive any of the foregoing conditions precedent.


ARTICLE XI


TERMINATION


11.01       TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR TO
THE CLOSING AS FOLLOWS, AND IN NO OTHER MANNER:


(A)           BY MUTUAL WRITTEN CONSENT OF PURCHASER AND SELLER;


(B)           BY PURCHASER OR BY SELLER, AT ANY TIME BEFORE THE CLOSING, UPON
WRITTEN NOTICE OF TERMINATION BY THE OTHER PARTY, IN THE EVENT (I) OF A BREACH
HEREOF BY THE NON-TERMINATING PARTY THAT WOULD REASONABLY BE EXPECTED TO GIVE
RISE TO A MATERIAL ADVERSE EFFECT, IF THE NON-TERMINATING PARTY FAILS TO CURE
SUCH BREACH WITHIN THIRTY (30) DAYS FOLLOWING WRITTEN NOTIFICATION OF SUCH
BREACH BY THE OTHER PARTY; OR (II) ANY CONDITION TO THE TERMINATING PARTY’S
OBLIGATIONS UNDER THIS AGREEMENT (OTHER THAN THE PAYMENT OF MONEY TO THE
NON-TERMINATING PARTY) BECOMES IMPOSSIBLE OR IMPRACTICABLE TO SATISFY WITH THE
USE OF COMMERCIALLY REASONABLE EFFORTS, SO LONG AS SUCH IMPOSSIBILITY OR
IMPRACTICABILITY IS NOT CAUSED BY A BREACH HEREOF BY SUCH PARTY; PROVIDED,
HOWEVER, THAT IF IT IS REASONABLY POSSIBLE THAT THE CIRCUMSTANCES GIVING RISE TO
THE IMPOSSIBILITY OR IMPRACTICABILITY MAY BE REMOVED PRIOR TO THE EXPIRATION OF
THE TIME PERIOD PROVIDED IN SECTION 11.01(C), THEN NOTIFICATION OF TERMINATION
BY THE TERMINATING PARTY MAY NOT BE GIVEN UNTIL SUCH TIME AS THE REMOVAL OF SUCH
CIRCUMSTANCES IS NO LONGER REASONABLY POSSIBLE OR PRACTICABLE WITHIN SUCH TIME
PERIOD; OR


(C)           BY PURCHASER OR BY SELLER IF THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL NOT HAVE OCCURRED ON OR BEFORE SEPTEMBER
30, 2007, OR SUCH LATER DATE AS MAY HAVE BEEN AGREED UPON IN WRITING BY THE
PARTIES HERETO; PROVIDED, THE PARTY SEEKING TO TERMINATE IS NOT IN MATERIAL
BREACH OF, OR MATERIAL DEFAULT UNDER, THIS AGREEMENT.

25


--------------------------------------------------------------------------------



ARTICLE XII


INDEMNIFICATION


12.01       SELLER INDEMNIFICATION.  SELLER AGREES TO INDEMNIFY AND HOLD
PURCHASER AND ITS SUCCESSORS AND PERMITTED ASSIGNS, HARMLESS AGAINST ANY LOSS,
DAMAGE OR EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES), WHICH ARISES OUT OF OR
IS IN RESPECT OF (A) ANY INACCURACY OR MISREPRESENTATION IN OR BREACH OF ANY OF
THE WARRANTIES OR REPRESENTATIONS MADE BY SELLER IN THIS AGREEMENT OR ANY OTHER
CERTIFICATE, DOCUMENT, INSTRUMENT OR AFFIDAVIT FURNISHED BY SELLER IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT, (B) ANY BREACH OR FAILURE TO PERFORM ANY
OF THE COVENANTS MADE BY SELLER IN THIS AGREEMENT OR ANY OTHER CERTIFICATE,
DOCUMENT, INSTRUMENT OR AFFIDAVIT FURNISHED BY SELLER IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, AND (C) ANY AND ALL RETAINED LIABILITIES.


12.02       LIMITATION.  PURCHASER’S RIGHT TO INDEMNIFICATION PURSUANT TO
ARTICLE XII OF THIS AGREEMENT IS SUBJECT TO THE FOLLOWING LIMITATIONS:


(A)           PURCHASER SHALL NOT BE ENTITLED TO ASSERT ANY RIGHT OF
INDEMNIFICATION PURSUANT TO SECTION 12.01(A) OR (B) OF THIS ARTICLE XII FOR ANY
LOSS, DAMAGE OR EXPENSE SUFFERED BY PURCHASER AFTER EIGHTEEN (18) MONTHS FROM
THE CLOSING DATE, EXCEPT THAT (I) INDEMNIFICATION CLAIMS ARISING FROM SECTIONS
7.01 AND 7.02, SHALL NOT BE LIMITED AS TO TIME; (II) INDEMNIFICATION CLAIMS
ARISING FROM SECTIONS 7.04, 7.10, 7.12, 7.15 AND 7.16 MAY BE ASSERTED UNTIL THE
THIRD (3RD) ANNIVERSARY DATE OF THE CLOSING DATE; (III) INDEMNIFICATION CLAIMS
ARISING FROM SECTIONS 7.08 AND 7.09 MAY BE ASSERTED UNTIL THE FIFTH (5TH)
ANNIVERSARY OF THE CLOSING DATE; (IV) INDEMNIFICATION CLAIMS ARISING FROM
SECTION 7.14 MAY BE ASSERTED UNTIL SIX (6) MONTHS FOLLOWING THE EXPIRATION OF
THE APPLICABLE STATUTE OF LIMITATIONS PURSUANT TO WHICH A GOVERNMENTAL AUTHORITY
MAY MAKE AN ASSESSMENT FOR TAX; (V) INDEMNIFICATION CLAIMS ARISING FROM ANY
COVENANT HEREUNDER WHICH BY ITS NATURE SURVIVES THE CLOSING MAY BE ASSERTED
UNTIL THE THIRD (3RD) ANNIVERSARY OF THE CLOSING DATE; (VI) INDEMNIFICATION
CLAIMS ARISING FROM ANY PRE-CLOSING COVENANTS HEREUNDER MAY BE ASSERTED UNTIL
SIX (6) MONTHS AFTER THE CLOSING DATE; AND (VII) ANY CLAIM BY PURCHASER FOR
INDEMNIFICATION PURSUANT TO SECTION 12.01(A) OR (B) OF THIS ARTICLE XII MADE
PRIOR TO THE EXPIRATION OF THE APPLICABLE TIME PERIOD PROVIDED IN THIS SECTION
12.02(A) SHALL CONTINUE TO SURVIVE UNTIL THE FINAL RESOLUTION OF SUCH CLAIM, AND
PURCHASER SHALL CONTINUE TO HAVE THE RIGHT TO BE INDEMNIFIED WITH RESPECT TO ANY
SUCH CLAIM.


(B)           NO INDEMNIFICATION CLAIM MAY BE MADE AGAINST SELLER FOR
INDEMNIFICATION PURSUANT TO SECTION 12.01(A) OF THIS ARTICLE XII WITH RESPECT TO
ANY INDIVIDUAL ITEM OF LOSS, DAMAGE OR EXPENSE, UNLESS SUCH ITEM EXCEEDS $50,000
AND UNLESS THE AGGREGATE OF ALL SUCH LOSSES, DAMAGES AND EXPENSES (WHICH
INDIVIDUALLY EXCEED $50,000) OF PURCHASER WITH RESPECT TO THIS ARTICLE XII SHALL
EXCEED $250,000 (“THRESHOLD”), AND THEN SELLER SHALL ONLY BE REQUIRED TO PAY OR
BE LIABLE FOR THE EXCESS OVER THE THRESHOLD, EXCEPT THAT THE LIMITATIONS SET
FORTH IN THIS SECTION 12.02(B) SHALL NOT APPLY TO ANY WARRANTY OR REPRESENTATION
RELATING TO ANY TAX.


(C)           SELLER’S MAXIMUM LIABILITY TO PURCHASER PURSUANT TO SECTION
12.01(A) OF THIS ARTICLE XII SHALL BE THIRTY PERCENT (30%) OF THE INITIAL
PURCHASE PRICE.


(D)           FOR THE AVOIDANCE OF DOUBT, THE PROVISIONS OF SECTIONS 12.02(A),
(B) AND (C) OF THIS ARTICLE XII SHALL NOT APPLY TO INDEMNIFICATION CLAIMS MADE
AGAINST SELLER PURSUANT TO SECTION 12.01(C) OF THIS ARTICLE XII OR TO
INDEMNIFICATION CLAIMS ALLEGING A BREACH OF SELLER’S OBLIGATIONS TO INDEMNIFY
PURCHASER UNDER THIS ARTICLE XII; AND THE PROVISIONS OF SECTIONS 12.02(B) AND
(C) OF THIS ARTICLE XII SHALL NOT APPLY TO INDEMNIFICATION CLAIMS MADE AGAINST
SELLER PURSUANT TO SECTION 12.01(B) OF THIS ARTICLE XII.

26


--------------------------------------------------------------------------------



(E)           FOR THE PURPOSES OF THE LIMITATIONS OF LIABILITY SET FORTH IN
SECTIONS 12.02(B) AND (C), IN COMPUTING SUCH INDIVIDUAL OR AGGREGATE AMOUNTS OF
CLAIMS, THE AMOUNT OF EACH CLAIM SHALL BE DEEMED TO BE AN AMOUNT (I) NET OF ANY
TAX BENEFIT REALIZABLE BY PURCHASER OR ANY AFFILIATE THEREOF BY REASON OF
DEDUCTIBILITY OF SUCH LOSS, DAMAGE OR EXPENSE (DETERMINED BY MULTIPLYING SUCH
DEDUCTIBLE AMOUNT BY THE THEN APPLICABLE HIGHEST EFFECTIVE CORPORATE INCOME TAX
RATE) AND ANY DEFERRED TAX BENEFIT ATTRIBUTABLE TO SUCH LOSS, DAMAGE OR EXPENSE
(DETERMINED ON THE SAME BASIS BUT PRESENT VALUED TO THE EXTENT OBTAINED THROUGH
DEPRECIATION OR AMORTIZATION DEDUCTIONS) AND (II) NET OF ANY INSURANCE PROCEEDS
AND ANY INDEMNITY, CONTRIBUTION OR OTHER SIMILAR PAYMENT RECOVERABLE BY
PURCHASER OR ANY AFFILIATE FROM ANY THIRD PARTY WITH RESPECT THERETO.


(F)            PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT ITS SOLE AND
EXCLUSIVE REMEDY WITH RESPECT TO ANY AND ALL CLAIMS RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT AND THE ASSUMPTION AGREEMENT SHALL BE PURSUANT TO THE
INDEMNIFICATION PROVISIONS SET FORTH IN THIS ARTICLE XII.  IN FURTHERANCE OF THE
FOREGOING, PURCHASER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY AND ALL RIGHTS, CLAIMS AND CAUSES OF ACTION IT MAY HAVE
AGAINST SELLER ARISING UNDER OR BASED UPON ANY LAW (INCLUDING, WITHOUT
LIMITATION, ANY SUCH RIGHTS, CLAIMS OR CAUSES OF ACTION ARISING UNDER OR BASED
UPON COMMON LAW OR OTHERWISE) OR ENVIRONMENTAL LAWS, INCLUDING, BUT NOT LIMITED
TO, THE RESOURCE CONSERVATION AND RECOVERY ACT AND THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, EXCEPT FOR ANY CLAIMS
PERMITTED UNDER ARTICLE XII OF THIS AGREEMENT.


(G)           EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLER IS NOT MAKING ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT WITH RESPECT TO THE MATTERS
CONTAINED HEREIN.  ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, NO BREACH OF
ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED HEREIN SHALL GIVE
RISE TO ANY RIGHT ON THE PART OF PURCHASER, AFTER THE CONSUMMATION OF THE
PURCHASE AND SALE OF THE FACILITY AND THE PURCHASED ASSETS CONTEMPLATED HEREBY,
TO RESCIND THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


(H)           EXCEPT FOR ANY POST-CLOSING OBLIGATIONS OF SELLER OR PURCHASER
EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER SELLER NOR PURCHASER SHALL HAVE
ANY LIABILITY UNDER ANY PROVISION OF THIS AGREEMENT FOR ANY LIABILITIES AND
DAMAGES TO THE EXTENT THAT SUCH LIABILITIES AND DAMAGES RELATE TO ACTIONS TAKEN
OR NOT TAKEN BY THE OTHER PARTY OR ITS AFFILIATES AFTER THE CLOSING DATE.  IN NO
EVENT SHALL SELLER OR PURCHASER BE LIABLE FOR CONSEQUENTIAL OR PUNITIVE
DAMAGES.  EACH PARTY SHALL TAKE ALL REASONABLE STEPS TO MITIGATE ALL SUCH
LIABILITIES AND DAMAGES UPON AND AFTER BECOMING AWARE OF ANY EVENT WHICH COULD
REASONABLY BE EXPECTED TO GIVE RISE TO SUCH LOSSES, DAMAGES AND EXPENSES.


12.03       PURCHASER INDEMNIFICATION.  PURCHASER AGREES TO INDEMNIFY AND HOLD
SELLER HARMLESS AGAINST ANY LOSS, DAMAGE OR EXPENSE (INCLUDING REASONABLE
ATTORNEYS’ FEES), WHICH ARISES OUT OF OR IS IN RESPECT OF (A) ANY MATERIAL
INACCURACY OR MISREPRESENTATION IN OR MATERIAL BREACH OF ANY OF THE WARRANTIES,
REPRESENTATIONS, COVENANTS OR AGREEMENTS MADE BY PURCHASER IN THIS AGREEMENT OR
IN ANY CERTIFICATE, DOCUMENT, INSTRUMENT OR AFFIDAVIT FURNISHED BY PURCHASER IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AND (B) ANY AND ALL ASSUMED
LIABILITIES, EXCEPT THAT THE MATERIALITY LIMITATION SET FORTH IN THIS SECTION
12.03 SHALL NOT APPLY TO ANY WARRANTY, REPRESENTATION, COVENANT OR AGREEMENT
RELATING TO ANY TAX.


12.04       INDEMNIFICATION NOTICE.  PROMPTLY UPON OBTAINING KNOWLEDGE OF ANY
CLAIM, EVENT, FACTS OR DEMAND WHICH GIVES RISE TO, OR COULD REASONABLY BE
EXPECTED TO GIVE RISE TO, A CLAIM FOR INDEMNIFICATION HEREUNDER (INCLUDING IN
THE CASE OF A CLAIM PURSUANT TO SECTION 12.01(A) ANY CLAIM WHICH IS NOT PAYABLE
DUE TO THE LIMITATIONS SET FORTH IN SECTION 12.02(B) HEREOF), ANY PARTY SEEKING

27


--------------------------------------------------------------------------------



INDEMNIFICATION UNDER THIS ARTICLE XII (AN “INDEMNIFIED PARTY”) SHALL GIVE
WRITTEN NOTICE OF SUCH CLAIM OR DEMAND (“NOTICE OF CLAIM”) TO THE PARTY FROM
WHICH INDEMNIFICATION IS SOUGHT (AN “INDEMNIFYING PARTY”), SETTING FORTH THE
AMOUNT OF THE CLAIM.  THE INDEMNIFIED PARTY SHALL FURNISH TO THE INDEMNIFYING
PARTY, IN REASONABLE DETAIL, SUCH INFORMATION AS IT MAY HAVE WITH RESPECT TO
SUCH INDEMNIFICATION CLAIM (INCLUDING COPIES OF ANY SUMMONS, COMPLAINT OR OTHER
PLEADING WHICH MAY HAVE BEEN SERVED ON IT AND ANY WRITTEN CLAIM, DEMAND,
INVOICE, BILLING OR OTHER DOCUMENT EVIDENCING OR ASSERTING THE SAME).  NO
FAILURE OR DELAY BY THE INDEMNIFIED PARTY IN THE PERFORMANCE OF THE FOREGOING
SHALL REDUCE OR OTHERWISE AFFECT THE OBLIGATION OF ANY INDEMNIFYING PARTY TO
INDEMNIFY AND HOLD THE INDEMNIFIED PARTY HARMLESS, EXCEPT TO THE EXTENT THAT
SUCH FAILURE OR DELAY SHALL HAVE ADVERSELY AFFECTED THE INDEMNIFYING PARTY’S
ABILITY TO DEFEND AGAINST, SETTLE OR SATISFY ANY LOSS, DAMAGE OR EXPENSE FOR
WHICH THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION HEREUNDER.


12.05       INDEMNIFICATION PROCEDURE.  (A) IF THE CLAIM OR DEMAND SET FORTH IN
THE NOTICE OF CLAIM GIVEN BY THE INDEMNIFIED PARTY PURSUANT TO SECTION 12.04 OF
THIS AGREEMENT IS A CLAIM OR DEMAND ASSERTED BY A THIRD PARTY, THE INDEMNIFYING
PARTY SHALL HAVE FIFTEEN (15) DAYS AFTER THE DATE OF THE NOTICE OF CLAIM TO
NOTIFY THE INDEMNIFIED PARTY IN WRITING OF ITS ELECTION TO DEFEND SUCH THIRD
PARTY CLAIM OR DEMAND ON BEHALF OF THE INDEMNIFIED PARTY.  IF THE INDEMNIFYING
PARTY ELECTS TO DEFEND SUCH THIRD PARTY CLAIM OR DEMAND, THE INDEMNIFIED PARTY
SHALL MAKE AVAILABLE TO THE INDEMNIFYING PARTY AND ITS AGENTS AND
REPRESENTATIVES ALL RECORDS AND OTHER MATERIALS WHICH ARE REASONABLY REQUIRED IN
THE DEFENSE OF SUCH THIRD PARTY CLAIM OR DEMAND AND SHALL OTHERWISE COOPERATE
WITH, AND ASSIST THE INDEMNIFYING PARTY IN THE DEFENSE OF, SUCH THIRD PARTY
CLAIM OR DEMAND, AND SO LONG AS THE INDEMNIFYING PARTY IS DEFENDING SUCH THIRD
PARTY CLAIM OR DEMAND IN GOOD FAITH, THE INDEMNIFIED PARTY SHALL NOT PAY, SETTLE
OR COMPROMISE SUCH THIRD PARTY CLAIM OR DEMAND.  IF THE INDEMNIFYING PARTY
ELECTS TO DEFEND SUCH THIRD PARTY CLAIM OR DEMAND, THE INDEMNIFIED PARTY SHALL
HAVE THE RIGHT TO PARTICIPATE IN THE DEFENSE OF SUCH THIRD PARTY CLAIM OR
DEMAND, AT ITS OWN EXPENSE.  IF THE INDEMNIFYING PARTY DOES NOT ELECT TO DEFEND
SUCH THIRD PARTY CLAIM OR DEMAND, OR DOES NOT DEFEND SUCH THIRD PARTY CLAIM IN
GOOD FAITH, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT, IN ADDITION TO ANY OTHER
RIGHT OR REMEDY IT MAY HAVE HEREUNDER, AT THE INDEMNIFYING PARTY’S EXPENSE, TO
DEFEND SUCH THIRD PARTY CLAIM OR DEMAND; PROVIDED, HOWEVER, THAT (I) THE
INDEMNIFIED PARTY SHALL NOT HAVE ANY OBLIGATION TO PARTICIPATE IN THE DEFENSE
OF, OR DEFEND, ANY SUCH THIRD PARTY CLAIM OR DEMAND; AND (II) THE INDEMNIFIED
PARTY’S DEFENSE OF OR ITS PARTICIPATION IN THE DEFENSE OF ANY SUCH THIRD PARTY
CLAIM OR DEMAND SHALL NOT IN ANY WAY DIMINISH OR LESSEN THE OBLIGATIONS OF THE
INDEMNIFYING PARTY UNDER THE AGREEMENTS OF INDEMNIFICATION SET FORTH IN THIS
ARTICLE XII.


(B)           EXCEPT FOR THIRD PARTY CLAIMS BEING DEFENDED IN GOOD FAITH, THE
INDEMNIFYING PARTY SHALL SATISFY ITS OBLIGATIONS HEREUNDER IN CASH WITHIN THIRTY
(30) DAYS AFTER THE DATE OF NOTICE OF CLAIM.


(C)           THE TERM “DATE OF THE NOTICE OF CLAIM” AS USED IN THIS ARTICLE XII
SHALL MEAN THE DATE THE NOTICE OF CLAIM IS DEEMED DELIVERED PURSUANT TO SECTION
15.13 HEREOF.


12.06       EFFECT OF INDEMNITY PAYMENTS.  THE PARTIES AGREE TO TREAT ALL
PAYMENTS MADE UNDER THE INDEMNITY PROVISIONS OF ARTICLE XII OF THIS AGREEMENT AS
ADJUSTMENTS TO THE PURCHASE PRICE FOR TAX PURPOSES AND THAT SUCH AGREED
TREATMENT SHALL GOVERN FOR PURPOSES HEREOF.


ARTICLE XIV


CONFIDENTIALITY


13.01       CONFIDENTIALITY OF MATERIALS.  THE PARTIES HERETO AGREE WITH RESPECT
TO ALL TECHNICAL, COMMERCIAL AND OTHER INFORMATION THAT IS FURNISHED OR
DISCLOSED BY THE OTHER PARTY TO THIS

28


--------------------------------------------------------------------------------



AGREEMENT, INCLUDING, BUT NOT LIMITED TO, INFORMATION REGARDING SUCH PARTY’S
(AND ITS SUBSIDIARIES’ AND AFFILIATES’) ORGANIZATION, PERSONNEL, BUSINESS
ACTIVITIES, CUSTOMERS, POLICIES, ASSETS, FINANCES, COSTS, SALES, REVENUES,
TECHNOLOGY, RIGHTS, OBLIGATIONS, LIABILITIES AND STRATEGIES (“INFORMATION”),
THAT, UNLESS AND UNTIL THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT SHALL HAVE
BEEN CONSUMMATED OR THIS AGREEMENT IS TERMINATED BY EITHER PARTY IN ACCORDANCE
WITH ITS TERMS, (A) SUCH INFORMATION IS CONFIDENTIAL AND/OR PROPRIETARY TO THE
FURNISHING/DISCLOSING PARTY AND ENTITLED TO AND SHALL RECEIVE TREATMENT AS SUCH
BY THE RECEIVING PARTY; (B) THE RECEIVING PARTY WILL HOLD IN CONFIDENCE AND NOT
DISCLOSE NOR USE (EXCEPT IN RESPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT) ANY SUCH INFORMATION, TREATING SUCH INFORMATION WITH THE SAME DEGREE
OF CARE AND CONFIDENTIALITY AS IT ACCORDS ITS OWN CONFIDENTIAL AND PROPRIETARY
INFORMATION; PROVIDED, HOWEVER, THAT THE RECEIVING PARTY SHALL NOT HAVE ANY
RESTRICTIVE OBLIGATION WITH RESPECT TO ANY INFORMATION WHICH (I) IS AVAILABLE TO
THE GENERAL PUBLIC, (II) IS OR BECOMES PUBLICLY KNOWN THROUGH NO WRONGFUL ACT OR
OMISSION OF THE RECEIVING PARTY, OR (III) IS OR BECOMES KNOWN BY THE RECEIVING
PARTY WITHOUT ANY PROPRIETARY RESTRICTIONS BY THE FURNISHING/DISCLOSING PARTY AT
THE TIME OF RECEIPT OF SUCH INFORMATION; AND (C) ALL SUCH INFORMATION FURNISHED
TO EITHER PARTY BY THE OTHER, UNLESS OTHERWISE SPECIFIED IN WRITING, SHALL
REMAIN THE PROPERTY OF THE FURNISHING/DISCLOSING PARTY AND, IN THE EVENT THIS
AGREEMENT IS TERMINATED, SHALL BE RETURNED TO IT, TOGETHER WITH ANY AND ALL
COPIES MADE THEREOF, UPON REQUEST FOR SUCH RETURN BY IT (EXCEPT FOR DOCUMENTS
SUBMITTED TO A GOVERNMENTAL AGENCY WITH THE CONSENT OF THE FURNISHING/DISCLOSING
PARTY OR UPON SUBPOENA AND WHICH CANNOT BE RETRIEVED WITH REASONABLE EFFORT) AND
IN THE CASE OF (I) ORAL INFORMATION FURNISHED TO ANY PARTY BY THE OTHER WHICH
SHALL HAVE BEEN REDUCED TO WRITING BY THE RECEIVING PARTY AND (II) ALL INTERNAL
DOCUMENTS OF ANY PARTY DESCRIBING, ANALYZING OR OTHERWISE CONTAINING INFORMATION
FURNISHED BY THE OTHER PARTY, ALL SUCH WRITINGS AND DOCUMENTS SHALL BE
DESTROYED, UPON REQUEST, IN THE EVENT THIS AGREEMENT IS TERMINATED, AND EACH
PARTY SHALL CONFIRM IN WRITING TO THE OTHER COMPLIANCE WITH ANY SUCH REQUEST.


13.02       REMEDY.  EACH PARTY HERETO ACKNOWLEDGES THAT THE REMEDY AT LAW FOR
ANY BREACH BY EITHER PARTY OF ITS OBLIGATIONS UNDER SECTION 13.01 OF THIS
AGREEMENT IS INADEQUATE AND THAT THE OTHER PARTY SHALL BE ENTITLED TO EQUITABLE
REMEDIES, INCLUDING AN INJUNCTION, IN THE EVENT OF BREACH BY ANY OTHER PARTY.


ARTICLE XV


CERTAIN OTHER UNDERSTANDINGS


14.01       POST CLOSING ACCESS TO RECORDS AND RECORDS RETENTION.  (A)  EACH
PARTY AGREES TO PROVIDE THE OTHER WITH ACCESS TO ALL RELEVANT DOCUMENTS AND
OTHER INFORMATION RELATING TO THE FACILITY WHICH MAY BE NEEDED BY SUCH OTHER
PARTY FOR PURPOSES OF PREPARING TAX RETURNS OR RESPONDING TO AN AUDIT BY ANY
GOVERNMENTAL AUTHORITY OR FOR ANY OTHER REASONABLE PURPOSE.  SUCH ACCESS WILL BE
DURING NORMAL BUSINESS HOURS AND NOT UNREASONABLY INTERFERE WITH THE BUSINESS OR
OPERATIONS OF THE OTHER PARTY.


(B)           WITHOUT LIMITING SECTION 14.01(A) ABOVE, IN ORDER TO FACILITATE
THE RESOLUTION OF ANY CLAIMS MADE BY OR AGAINST OR INCURRED BY SELLER AFTER THE
CLOSING, UPON REASONABLE NOTICE, PURCHASER SHALL, AFTER THE CLOSING:  (I) AFFORD
THE OFFICERS, EMPLOYEES AND AUTHORIZED AGENTS AND REPRESENTATIVES OF SELLER
REASONABLE ACCESS, DURING NORMAL BUSINESS HOURS, TO THE OFFICES, PROPERTIES,
BOOKS AND RECORDS OF PURCHASER WITH RESPECT TO THE FACILITY, (II) FURNISH TO THE
OFFICERS, EMPLOYEES AND AUTHORIZED AGENTS AND REPRESENTATIVES OF SELLER SUCH
ADDITIONAL FINANCIAL AND OTHER INFORMATION REGARDING THE FACILITY AS SELLER MAY
FROM TIME TO TIME REASONABLY REQUEST AND (III) MAKE AVAILABLE TO SELLER, THE
EMPLOYEES OF PURCHASER WHOSE ASSISTANCE, TESTIMONY OR PRESENCE OF SUCH PERSONS
AS WITNESSES IN HEARINGS OR TRIALS FOR SUCH PURPOSES IS REQUIRED; PROVIDED,
HOWEVER, THAT SUCH INVESTIGATION SHALL NOT UNREASONABLY INTERFERE WITH THE
BUSINESS OR OPERATIONS OF PURCHASER AND PURCHASER SHALL NOT BE REQUIRED TO
FURNISH ANY CONFIDENTIAL OR PRIVILEGED MATERIALS TO SELLER.

29


--------------------------------------------------------------------------------



(C)           PURCHASER AGREES FOR A PERIOD EXTENDING FIVE (5) YEARS AFTER THE
CLOSING DATE NOT TO DESTROY OR OTHERWISE DISPOSE OF ANY RECORDS RELATING TO THE
FACILITY FOR THE PERIOD PRIOR TO ITS ACQUISITION OF THE PURCHASED ASSETS,
PROVIDED THAT PURCHASER ACQUIRED SUCH RECORDS FROM SELLER IN CONNECTION WITH
THIS AGREEMENT.  AFTER SUCH FIVE (5) YEAR PERIOD, PURCHASER MAY DESTROY OR
OTHERWISE DISPOSE OF SUCH RECORDS IF PURCHASER SHALL OFFER IN WRITING TO
SURRENDER SUCH RECORDS TO SELLER AND SELLER SHALL FAIL TO AGREE IN WRITING TO
TAKE POSSESSION THEREOF DURING THE THIRTY (30) DAY PERIOD AFTER SUCH OFFER IS
MADE.


14.02       OBLIGATIONS NOT PERFORMED BY CLOSING.  (A)  IN THE EVENT THAT SELLER
HAS NOT ON OR PRIOR TO THE CLOSING DATE COMPLETED OR CAUSED THE COMPLETION OF
THE REPAIRS DESCRIBED IN SECTION 5.02(I) OF THIS AGREEMENT (AS EVIDENCED BY
DELIVERY TO PURCHASER OF THE PRATT AND WHITNEY REPAIR REPORT), SELLER WILL,
AFTER THE CLOSING, CONTINUE TO DILIGENTLY PURSUE SUCH REPAIRS UNTIL SUCH REPAIRS
ARE COMPLETED AND SHALL PAY AND BE FULLY RESPONSIBLE FOR THE COST OF SUCH
REPAIRS. AT SUCH TIME AS SUCH REPAIRS ARE COMPLETED TO THE REASONABLE
SATISFACTION OF PURCHASER, PURCHASER SHALL PAY THE UNIT 1B HOLDBACK AMOUNT TO
SELLER.


(B)           AFTER THE CLOSING, EACH OF SELLER AND PURCHASER AGREE TO ATTEMPT
DILIGENTLY TO OBTAIN ANY NECESSARY CONSENTS AND TAKE ALL OTHER COMMERCIALLY
REASONABLE ACTIONS WHICH MAY BE REQUIRED TO EFFECT THE ASSIGNMENT TO PURCHASER
OF ANY OF THE ASSIGNED CONTRACTS (OTHER THAN THE MATERIAL CONTRACTS), AND ANY OF
THE MATERIAL CONTRACTS AS TO WHICH PURCHASER WAIVES THE CONDITIONS SET FORTH IN
SECTION 9.05 OF THIS AGREEMENT, THAT CANNOT BE EFFECTIVELY ASSIGNED TO PURCHASER
AS OF THE CLOSING DATE (THE “UNASSIGNED CONTRACTS”), AND EACH PARTY WILL
DILIGENTLY COOPERATE WITH THE OTHER IN OBTAINING AND TAKING THE SAME, AND WILL
TAKE SUCH STEPS AS REASONABLY REQUESTED BY SUCH PARTY WITH RESPECT THERETO, ALL
AT SELLER’S COST.  THIS AGREEMENT, TO THE EXTENT PERMITTED BY LAW, SHALL
CONSTITUTE AN EQUITABLE ASSIGNMENT BY SELLER TO PURCHASER OF ALL OF SELLER’S
RIGHTS, BENEFITS, TITLE AND INTEREST IN AND TO THE UNASSIGNED CONTRACTS, AND
PURCHASER, TO THE EXTENT OF SUCH EQUITABLE ASSIGNMENT, SHALL BE DEEMED TO BE
SELLER’S AGENT FOR THE PURPOSE OF COMPLETING, FULFILLING AND DISCHARGING ALL OF
SELLER’S RIGHTS AND LIABILITIES ARISING AFTER THE CLOSING DATE UNDER THE
UNASSIGNED CONTRACTS, AND SELLER SHALL MAKE COMMERCIALLY REASONABLE EFFORTS TO
PROVIDE PURCHASER WITH THE BENEFITS OF THE UNASSIGNED CONTRACTS AT SELLER’S
COST.


(C)           IN THE EVENT THAT SELLER HAS ACQUIRED THE 50% OWNERSHIP INTEREST
IN THE PIPELINE PURSUANT TO THE PIPELINE AGREEMENTS PRIOR TO CLOSING, SELLER
SHALL ASSIGN SUCH OWNERSHIP INTEREST TO PURCHASER AT CLOSING.


14.03       AVOIDANCE OF DOUBLE WITHHOLDING TAXES.  PURCHASER AND SELLER HEREBY
ACKNOWLEDGE THAT THE STANDARD PROCEDURE DESCRIBED IN SECTION 4 OF THE REVENUE
PROCEDURE 2004-53 AS PROMULGATED BY THE IRS WITH RESPECT TO WAGE REPORTING, AND
F.I.C.A., WITHHOLDING AND SIMILAR TAX AND OTHER COLLECTIONS IS APPLICABLE TO
SELLER’S EMPLOYEES WHO BECOME EMPLOYEES OF PURCHASER OR ITS AFFILIATES.


14.04       REMOVAL OF TRADEMARKS, ETC.  AS PROMPTLY AS PRACTICABLE AFTER THE
CLOSING, AND IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER THE CLOSING DATE,
PURCHASER AGREES NOT TO USE AND TO DELETE, REMOVE OR OTHERWISE OBLITERATE FROM
THE PURCHASED ASSETS ALL TRADE NAMES AND TRADEMARKS OF SELLER OR ITS AFFILIATES,
INCLUDING, BUT NOT LIMITED TO, REFERENCES TO “DPL ENERGY, LLC” AND DERIVATIVES
THEREOF, INCLUDING, WITHOUT LIMITATION, ALL LOGOS.


14.05       [INTENTIONALLY LEFT BLANK.]


14.06       TAX MATTERS.


(A)           SELLER’S RESPONSIBILITIES.  SELLER SHALL (I) TIMELY PREPARE AND
FILE WHEN DUE ANY TAX RETURN THAT IS REQUIRED TO INCLUDE THE OPERATIONS,
OWNERSHIP, ASSETS OR ACTIVITIES OF, OR RELATED TO, THE

30


--------------------------------------------------------------------------------


Facility or the Purchased Assets for any Tax Period ending on or before the
Closing Date and (ii) pay all Taxes shown to be due on such Tax Returns or
otherwise owing (including payments in lieu of taxes or fees pursuant to the
Compensation Agreements or any Taxes for the “Straddle Period” defined below)
that are allocable to the Tax Period prior to and including the Closing Date.


(B)           PURCHASER’S RESPONSIBILITIES.  PURCHASER SHALL (I) PREPARE AND
FILE WHEN DUE ALL TAX RETURNS THAT ARE REQUIRED TO INCLUDE THE OPERATIONS,
OWNERSHIP, ASSETS OR ACTIVITIES OF, OR RELATED TO, THE FACILITY OR THE PURCHASED
ASSETS FOR ANY TAX PERIOD ENDING AFTER THE CLOSING DATE (INCLUDING THE “STRADDLE
PERIOD” AS HEREINAFTER DEFINED) AND (II) PAY ALL TAXES SHOWN TO BE DUE ON SUCH
TAX RETURNS OR OTHERWISE OWING (INCLUDING PAYMENTS IN LIEU OF TAXES OR FEES
PURSUANT TO THE COMPENSATION AGREEMENTS (TO THE EXTENT SUCH COMPENSATION
AGREEMENTS HAVE BEEN ASSIGNED TO PURCHASER UNDER SECTION 5.06) OR ANY TAXES FOR
THE “STRADDLE PERIOD” AS DEFINED BELOW) THAT ARE ALLOCABLE TO THE TAX PERIOD
AFTER THE CLOSING DATE.


(C)           STRADDLE PERIOD.  THE “STRADDLE PERIOD” IS ANY TAX PERIOD
BEGINNING BEFORE AND ENDING AFTER THE CLOSING DATE.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 14.06(D), TAXES AND PAYMENTS IN LIEU OF TAXES OR FEES
PURSUANT TO COMPENSATION AGREEMENTS FOR THE STRADDLE PERIOD SHALL BE ALLOCATED
TO SELLER AND PURCHASER, RESPECTIVELY, BY MULTIPLYING THE TOTAL AMOUNT OF SUCH
TAXES, PAYMENTS OR FEES, BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS OF THE STRADDLE PERIOD FOR WHICH EACH PARTY IS RESPONSIBLE FOR THE PAYMENT
OF SUCH TAXES AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN THE
STRADDLE PERIOD.  TO THE EXTENT THAT (I) THE COMPENSATION AGREEMENTS HAVE BEEN
ASSIGNED TO PURCHASER AND (II) SELLER HAS MADE ANY PAYMENT IN 2006 PURSUANT TO
SUCH COMPENSATION AGREEMENTS WHICH RESULT IN A PREPAYMENT ALLOCABLE TO ANY DATE
AFTER THE CLOSING DATE, PURCHASER SHALL REIMBURSE SELLER FOR THE PORTION OF SUCH
PREPAYMENT ALLOCABLE TO ANY DATE AFTER THE CLOSING DATE.  PURCHASER AGREES THAT
AMOUNTS PAYABLE UNDER THE COMPENSATION AGREEMENTS (TO THE EXTENT SUCH
COMPENSATION AGREEMENTS HAVE BEEN ASSIGNED TO PURCHASER UNDER SECTION 5.06)
AFTER THE CLOSING DATE ARE SOLELY THE RESPONSIBILITY OF THE PURCHASER.


(D)           OHIO REAL PROPERTY TAXES.  SELLER SHALL PAY, OR REIMBURSE
PURCHASER IF PURCHASER PAYS, THE OHIO REAL PROPERTY TAXES FOR THE FIRST HALF OF
2006 (BILLED IN DECEMBER 2006) AND THE SECOND HALF OF 2006 (BILLED IN JUNE 2007)
WITH RESPECT TO THE LAND AND BUILDINGS COMPRISING THE FACILITY AND THE PURCHASED
ASSETS.  PURCHASER SHALL PAY THE OHIO REAL PROPERTY TAX FOR THE FIRST HALF OF
2007 (BILLED IN DECEMBER 2007) AND THE SECOND HALF OF 2007 (BILLED IN JUNE 2008)
WITH RESPECT TO THE LAND AND BUILDINGS COMPRISING THE FACILITY AND THE PURCHASED
ASSETS (“2007 FIRST HALF REAL PROPERTY TAXES” AND “2007 SECOND HALF REAL
PROPERTY TAXES,” RESPECTIVELY).  SELLER SHALL REIMBURSE PURCHASER FOR ITS PRO
RATA SHARE OF THE 2007 FIRST HALF REAL ESTATE TAXES AND THE 2007 SECOND HALF
REAL ESTATE TAXES.  THE AMOUNT OF SELLER’S REIMBURSEMENT TO PURCHASER FOR
SELLER’S PRO RATA SHARE OF THE 2007 FIRST HALF REAL PROPERTY TAXES, SHALL BE
COMPUTED AS FOLLOWS:  MULTIPLY THE TOTAL BILL FOR 2007 FIRST HALF REAL PROPERTY
TAXES, AS FINALLY DETERMINED OR ADJUSTED, BY A FRACTION THE NUMERATOR OF WHICH
IS THE NUMBER OF DAYS FROM JANUARY 1, 2007, TO AND INCLUDING THE EARLIER OF THE
CLOSING DATE AND JUNE 30, 2007, AND THE DENOMINATOR OR WHICH IS ONE HUNDRED
EIGHTY-THREE (183) DAYS.  THE  AMOUNT OF SELLER’S REIMBURSEMENT TO PURCHASER FOR
SELLER’S PRO RATA SHARE OF THE 2007 SECOND HALF REAL PROPERTY TAXES, IF ANY,
SHALL BE COMPUTED AS FOLLOWS:  MULTIPLY THE TOTAL BILL FOR 2007 SECOND HALF REAL
PROPERTY TAXES, AS FINALLY DETERMINED OR ADJUSTED, BY A FRACTION THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS FROM JULY 1, 2007, TO AND INCLUDING THE EARLIER
OF THE CLOSING DATE AND DECEMBER 31, 2007, AND THE DENOMINATOR OR WHICH IS ONE
HUNDRED EIGHTY-THREE (183) DAYS.  SELLER SHALL PAY TO PURCHASER SUCH
REIMBURSEMENT PROMPTLY UPON RECEIPT OF A COPY OF THE BILL FOR THE 2007 FIRST
HALF REAL PROPERTY TAXES OR 2007 SECOND HALF REAL PROPERTY TAXES, AS APPLICABLE,
AND A COMPUTATION OF THE AMOUNT OF SELLER’S REIMBURSEMENT.


(E)           OHIO PERSONAL PROPERTY TAXES.  WITH RESPECT TO THE CALENDAR YEAR
THAT BEGINS AFTER DECEMBER 31, 2006 AND INCLUDES THE CLOSING DATE, THE OHIO
PERSONAL PROPERTY TAXES WILL BE ALLOCATED TO EACH PARTY AS SET FORTH IN THIS
SECTION 14.06(E).  FOR SELLER’S PRO RATA SHARE, MULTIPLY THE TOTAL OHIO PERSONAL
PROPERTY TAX BILLS FOR THE CALENDAR YEAR, WHICH INCLUDES THE CLOSING DATE, AS
FINALLY DETERMINED OR ADJUSTED, BY A FRACTION THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS FROM THE FIRST DAY OF SUCH CALENDAR YEAR TO AND INCLUDING THE
CLOSING DATE AND THE DENOMINATOR OF WHICH IS THREE HUNDRED AND SIXTY-FIVE

31


--------------------------------------------------------------------------------


(365) days, and for the Purchaser’s pro rata share, the total Ohio personal
property tax bills for the calendar year that includes the Closing Date, as
finally determined and adjusted, less the Seller’s pro rata share.  Seller shall
pay the Purchaser Seller’s pro rata share if Purchaser pays the Ohio personal
property tax bills for the calendar year that includes the Closing Date, or
Purchaser shall pay to Seller Purchaser’s pro rata share if Seller pays the Ohio
personal property taxes for the calendar year that includes the Closing Date in
each case promptly upon receipt of a copy of the Ohio personal property tax
bills for the calendar year that includes the Closing Date and a computation of
each party’s pro rata share.  Purchaser agrees that all Ohio personal property
taxes for any calendar year beginning after the Closing Date are solely the
responsibility of the Purchaser.


14.07     O&M TRANSITION SERVICES AGREEMENT OPTION.  UNLESS PURCHASER HAS
NOTIFIED SELLER IN WRITING WITHIN THIRTY (30) DAYS AFTER THE DATE HEREOF OF
PURCHASER’S IRREVOCABLE COMMITMENT TO ENTER INTO THE O&M TRANSITION SERVICES
AGREEMENT, SELLER SHALL HAVE NO OBLIGATION TO ENTER INTO SUCH AGREEMENT WITH
PURCHASER.



 

ARTICLE XV

Miscellaneous


15.01       COST AND EXPENSES.  PURCHASER WILL PAY ITS OWN COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES, ACCOUNTANTS’ FEES AND OTHER PROFESSIONAL FEES AND
EXPENSES) IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE PURCHASE OF THE PURCHASED
ASSETS AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED FOR HEREIN); AND SELLER WILL PAY ITS OWN COSTS
AND EXPENSES (INCLUDING ATTORNEYS’ FEES, ACCOUNTANTS’ FEES AND OTHER
PROFESSIONAL FEES AND EXPENSES) IN CONNECTION WITH THE NEGOTIATION, PREPARATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE SALE OF THE
PURCHASED ASSETS AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR HEREIN).


15.02       ENTIRE AGREEMENT.  THE SCHEDULES AND THE EXHIBITS REFERENCED IN THIS
AGREEMENT ARE INCORPORATED INTO THIS AGREEMENT AND TOGETHER CONTAIN THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREUNDER, AND SUPERSEDE ALL NEGOTIATIONS, REPRESENTATIONS,
WARRANTIES, COMMITMENTS, OFFERS, CONTRACTS AND WRITINGS PRIOR TO THE DATE
HEREOF.  NO WAIVER AND NO MODIFICATION OR AMENDMENT OF ANY PROVISION OF THIS
AGREEMENT SHALL BE EFFECTIVE UNLESS SPECIFICALLY MADE IN WRITING AND DULY SIGNED
BY THE PARTY TO BE BOUND THEREBY.


15.03       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH,
TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


15.04       ASSIGNMENT, SUCCESSORS AND ASSIGNS.  THE RESPECTIVE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL NOT BE ASSIGNABLE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTIES; PROVIDED, HOWEVER, THAT PURCHASER MAY
ASSIGN ALL OR PART OF ITS RIGHTS UNDER THIS AGREEMENT AND DELEGATE ALL OR PART
OF ITS OBLIGATIONS UNDER THIS AGREEMENT TO ONE OR MORE CORPORATIONS OR OTHER
ENTITIES WHO ARE AFFILIATES, IN WHICH EVENT ALL THE RIGHTS AND POWERS OF
PURCHASER AND REMEDIES AVAILABLE TO IT UNDER THIS AGREEMENT SHALL EXTEND TO AND
BE ENFORCEABLE BY EACH SUCH AFFILIATE.  ANY SUCH ASSIGNMENT AND DELEGATION SHALL
NOT RELEASE PURCHASER FROM ITS OBLIGATIONS UNDER THIS AGREEMENT, AND FURTHER
PURCHASER GUARANTEES TO SELLER THE PERFORMANCE BY EACH SUCH AFFILIATE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.  IN THE EVENT OF ANY SUCH ASSIGNMENT AND
DELEGATION THE TERM “PURCHASER” AS USED IN THIS AGREEMENT SHALL BE DEEMED TO
REFER TO EACH SUCH AFFILIATE OF PURCHASER WHERE REFERENCE IS MADE TO ACTIONS TO
BE TAKEN WITH RESPECT TO THE

32


--------------------------------------------------------------------------------


acquisition of the Facility or Purchased Assets, and shall be deemed to include
both Purchaser and each such Affiliate where appropriate.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
successors and permitted assigns.


15.05       SAVINGS CLAUSE.  IF ANY PROVISION HEREOF SHALL BE HELD INVALID OR
UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION OR AS A RESULT OF FUTURE
LEGISLATIVE ACTION, SUCH HOLDING OR ACTION SHALL BE STRICTLY CONSTRUED AND SHALL
NOT AFFECT THE VALIDITY OR EFFECT OF ANY OTHER PROVISION HEREOF.


15.06       HEADINGS.  THE CAPTIONS OF THE VARIOUS ARTICLES AND SECTIONS OF THIS
AGREEMENT HAVE BEEN INSERTED ONLY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE
DEEMED TO MODIFY, EXPLAIN, ENLARGE OR RESTRICT ANY OF THE PROVISIONS OF THIS
AGREEMENT.


15.07       RISK OF LOSS.  RISK OF LOSS, DAMAGE OR DESTRUCTION TO THE PURCHASED
ASSETS SHALL BE UPON SELLER UNTIL THE CLOSING, AND SHALL THEREAFTER BE UPON
PURCHASER.


15.08       GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND EFFECT OF THIS
AGREEMENT SHALL BE GOVERNED EXCLUSIVELY BY THE LAWS OF THE STATE OF OHIO.


15.09       DISPUTE RESOLUTION.


(A)           IF ANY ISSUE, DISPUTE, CLAIM OR CONTROVERSY SHOULD ARISE OUT OF OR
RELATE TO THIS AGREEMENT INVOLVING THE PARTIES HERETO (“DISPUTE”) AND THE
PARTIES HERETO ARE UNABLE TO RESOLVE THE DISPUTE ON OR BEFORE THE THIRTIETH
(30TH) DAY FOLLOWING WRITTEN NOTICE OF SUCH DISPUTE BY A PARTY TO THE OTHER
PARTY, WHICH NOTICE DESCRIBES IN REASONABLE DETAIL THE NATURE OF THE DISPUTE AND
THE FACTS AND CIRCUMSTANCES RELATING THERETO, PURCHASER SHALL NOMINATE A MEMBER
OF ITS SENIOR MANAGEMENT TEAM AND SELLER SHALL NOMINATE A MEMBER OF ITS SENIOR
MANAGEMENT TEAM FOR THE PURPOSE OF A MEETING BETWEEN SUCH REPRESENTATIVES AT A
MUTUALLY AGREEABLE TIME AND PLACE TO RESOLVE SUCH DISPUTE.  SUCH MEETING SHALL
TAKE PLACE ON OR BEFORE FORTY-FIVE (45) DAYS FOLLOWING THE DATE OF THE NOTICE OF
THE DISPUTE BY A PARTY TO THE OTHER PARTY, AND IF THE DISPUTE HAS NOT BEEN
RESOLVED WITHIN FIFTEEN (15) DAYS FOLLOWING SUCH MEETING, ANY PARTY MAY SUBMIT
SUCH DISPUTE TO BINDING ARBITRATION UNDER THIS SECTION 15.09.


(B)           UPON DEMAND OF ANY PARTY HERETO MADE WITHIN THIRTY (30) DAYS AFTER
THE EXPIRATION OF THE FIFTEEN (15)-DAY PERIOD PROVIDED IN SECTION 15.09(A), ANY
DISPUTE SHALL BE RESOLVED BY BINDING ARBITRATION AS PROVIDED HEREIN.  A PARTY
MAY DEMAND AND COMMENCE ARBITRATION BY DELIVERING TO THE OTHER PARTY AN
ARBITRATION NOTICE (“ARBITRATION NOTICE”) THAT INCLUDES A GENERAL DESCRIPTION OF
THE DISPUTE AND A REFERENCE TO THE FACT THAT SUCH DISPUTE IS BEING REFERRED TO
ARBITRATION UNDER THIS SECTION 15.09.


(C)           PROMPTLY FOLLOWING THE DELIVERY OF AN ARBITRATION NOTICE, THE
PARTIES HERETO SHALL REQUEST THE AMERICAN ARBITRATION ASSOCIATION TO DESIGNATE
THREE DISINTERESTED ARBITRATORS PURSUANT TO ITS COMMERCIAL ARBITRATION RULES
(“AAA RULES”).  IF ANY ARBITRATOR RESIGNS, BECOMES INCAPACITATED, OR OTHERWISE
REFUSES OR FAILS TO SERVE OR TO CONTINUE TO SERVE AS AN ARBITRATOR, THE PARTIES
HERETO SHALL REQUEST THE AMERICAN ARBITRATION ASSOCIATION TO DESIGNATE A
SUCCESSOR PURSUANT TO THE AAA RULES.


(D)           THE ARBITRATION SHALL BE CONDUCTED IN THE ENGLISH LANGUAGE IN
DAYTON, OHIO.  THE ARBITRATORS SHALL SET THE DATE, THE TIME, AND THE PLACE OF
HEARING, WHICH MUST COMMENCE ON OR BEFORE NINETY (90) DAYS FOLLOWING THE
DESIGNATION OF THE THIRD ARBITRATOR.  THE ARBITRATION SHALL BE CONDUCTED UNDER
THE AAA RULES NOT INCONSISTENT WITH THE PROVISIONS OF THE AGREEMENT.  IN
CONNECTION WITH ANY SUCH ARBITRATION, THE ARBITRATORS SHALL CONSTRUE THE
AGREEMENT IN A MANNER CONSISTENT WITH THE CHOICE OF LAW PROVISIONS SET FORTH
HEREIN.  THE ARBITRATORS SHALL RENDER THEIR DECISION ON OR BEFORE NINETY (90)
DAYS FOLLOWING THE COMMENCEMENT OF THE HEARING.  THE ARBITRATORS’ DECISION SHALL
BE SET FORTH IN WRITING THAT

33


--------------------------------------------------------------------------------


includes an allocation of the fees and expenses of the arbitrators to the
parties and of the legal fees and costs of the parties in connection with the
Dispute based on the relative extent to which they do not prevail on their
positions.  Each party against which the decision assesses a monetary obligation
shall pay that obligation on or before thirty (30) days following the
announcement of the decision or such other date as the decision may provide. 
The decisions of the arbitrators are final and binding on all parties hereto and
are not subject to appeal.  The decisions of the arbitrators may be enforced in
any court of competent jurisdiction, and any party may authorize any such court
to enter judgment on the arbitrators’ decisions.  Pending the outcome of any
arbitration conducted pursuant to this Section 15.09, the parties shall be
obligated to continue to perform their respective obligations hereunder.  Except
as provided in any arbitrators’ decision rendered in accordance with this
Section 15.09, each of the parties hereby undertakes to carry out without delay
the provisions of any arbitral award or decision and to bear its own legal fees
and costs in connection with any Dispute.


(E)           NOTWITHSTANDING THE BINDING ARBITRATION PROVISIONS IN THIS SECTION
15.09, THE PARTIES HERETO AGREE TO PRESERVE, WITHOUT DIMINUTION, THE FOLLOWING
REMEDIES THAT THE PARTIES MAY EMPLOY OR EXERCISE FREELY, INDEPENDENTLY OR IN
CONNECTION WITH AN ARBITRATION PROCEEDING OR AFTER AN ARBITRATION ACTION IS
BROUGHT.  EACH PARTY SHALL HAVE THE RIGHT TO PROCEED IN ANY COURT OF PROPER
JURISDICTION OR BY SELF-HELP TO EXERCISE OR PROSECUTE THE FOLLOWING REMEDIES: 
(A) ALL RIGHTS TO OBTAIN POSSESSION OF PROPERTY; (B) ALL RIGHTS TO FORECLOSE
AGAINST ANY PROPERTY OR OTHER SECURITY BY EXERCISING A POWER OF SALE GRANTED
UNDER THE AGREEMENT OR UNDER APPLICABLE LAW OR BY A JUDICIAL FORECLOSURE AND
SALE; (C) ALL RIGHTS OF SELF-HELP INCLUDING SET-OFF AND PEACEFUL POSSESSION OF
PERSONAL PROPERTY; AND (D) OBTAINING PROVISIONAL OR ANCILLARY REMEDIES INCLUDING
INJUNCTIVE RELIEF, SEQUESTRATION, GARNISHMENT, ATTACHMENT, APPOINTMENT OF A
RECEIVER AND FILING AN INVOLUNTARY BANKRUPTCY PROCEEDING.  PRESERVATION OF THESE
REMEDIES DOES NOT LIMIT THE POWER OF THE ARBITRATORS TO GRANT SIMILAR REMEDIES.


15.10       PRESS RELEASES.  PENDING CLOSING, ALL NOTICES TO THIRD PARTIES AND
ALL OTHER PUBLICITY RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE JOINTLY PLANNED, COORDINATED, AND AGREED TO BY PURCHASER AND SELLER,
EXCEPT TO THE EXTENT DISCLOSURES ARE REQUIRED BY LAW.


15.11       U.S. DOLLARS.  ALL AMOUNTS EXPRESSED IN THIS AGREEMENT AND ALL
PAYMENTS REQUIRED BY THIS AGREEMENT ARE IN UNITED STATES DOLLARS.


15.12       SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE BY ANY PARTY IN
THIS AGREEMENT SHALL BE DEEMED MADE FOR THE PURPOSE OF INDUCING THE OTHER PARTY
TO ENTER INTO THIS AGREEMENT AND SHALL SURVIVE THE CLOSING, SUBJECT TO SECTION
12.02(A) HEREOF.


15.13       NOTICES.  (A)  ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND DELIVERED IN PERSON
OR BY AIR COURIER, OR SENT BY FACSIMILE OR SENT BY CERTIFIED MAIL, POSTAGE
PREPAID, AND PROPERLY ADDRESSED AS FOLLOWS:

To The Seller:

DPL Energy, LLC

1065 Woodman Drive

Dayton, OH  45432

Fax:  (937) 259-7848

Attention:  Gary G. Stephenson

 

With Copy To:

Winston & Strawn LLP

1700 K Street, NW

Washington, DC  20006

34


--------------------------------------------------------------------------------


Fax:  (202) 282-5100

Attention:  Gerald P. Farano

 

To Purchaser:

Buckeye Power, Inc.

6677 Busch Boulevard

Columbus, Ohio 43229

Fax: (614) 846-7108

Attention: Patrick O’Loughlin

 

With Copy To:

Thompson Hine LLP

10 West Broad St.

Columbus, Ohio 43215

Fax: (614) 469-3361

Attention: Kurt P. Helfrich

 


(B)            ANY PARTY MAY FROM TIME TO TIME CHANGE ITS ADDRESS FOR THE
PURPOSE OF NOTICES TO THAT PARTY BY A SIMILAR NOTICE SPECIFYING A NEW ADDRESS,
BUT NO SUCH CHANGE SHALL BE DEEMED TO HAVE BEEN GIVEN UNTIL IT IS ACTUALLY
RECEIVED BY THE PARTY SOUGHT TO BE CHARGED WITH ITS CONTENTS.


(C)            ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED UNDER
THIS AGREEMENT WHICH ARE ADDRESSED AS PROVIDED IN THIS SECTION 15.13 IF
DELIVERED PERSONALLY OR BY AIR COURIER, SHALL BE EFFECTIVE UPON DELIVERY; IF
SENT BY FACSIMILE, SHALL BE DELIVERED UPON RECEIPT OF PROOF OF TRANSMISSION AND
IF DELIVERED BY MAIL, SHALL BE EFFECTIVE UPON DEPOSIT IN THE UNITED STATES MAIL,
POSTAGE PREPAID.


15.14       NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS SOLELY FOR THE
BENEFIT OF SELLER AND ITS SUCCESSORS AND PERMITTED ASSIGNS WITH RESPECT TO THE
OBLIGATIONS OF PURCHASER UNDER THIS AGREEMENT, AND FOR THE BENEFIT OF PURCHASER
AND ITS SUCCESSORS AND PERMITTED ASSIGNS WITH RESPECT TO THE OBLIGATIONS OF
SELLER UNDER THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE DEEMED TO CONFER UPON
OR GIVE TO ANY OTHER THIRD PARTY ANY REMEDY, CLAIM, LIABILITY, REIMBURSEMENT,
CAUSE OF ACTION OR OTHER RIGHT.


15.15       JURISDICTION AND CONSENT TO SERVICE.  SUBJECT TO THE PROVISIONS OF
SECTION 15.09, EACH OF SELLER AND PURCHASER (I) AGREES THAT ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE BROUGHT SOLELY
IN THE STATE OR FEDERAL COURTS OF THE STATE OF OHIO; (II) CONSENTS TO THE
EXCLUSIVE JURISDICTION OF EACH SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING
RELATING TO OR ARISING OUT OF THIS AGREEMENT; (III) WAIVES ANY OBJECTION THAT IT
MAY HAVE TO THE LAYING OF VENUE IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
SUCH COURT; AND (IV) AGREES THAT SERVICE OF ANY COURT PAPER MAY BE MADE IN SUCH
MANNER AS MAY BE PROVIDED UNDER APPLICABLE LAWS OR COURT RULES GOVERNING SERVICE
OF PROCESS.


15.16       WAIVER OF A JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

35


--------------------------------------------------------------------------------



15.17       NO PRESUMPTION AGAINST DRAFTER.  EACH OF THE PARTIES HERETO HAS
JOINTLY PARTICIPATED IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE
EVENT OF AN AMBIGUITY OR A QUESTION OF INTENT OR INTERPRETATION ARISES, THIS
AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY EACH OF THE PARTIES HERETO
AND NO PRESUMPTIONS OR BURDENS OF PROOF SHALL ARISE FAVORING ANY PARTY BY VIRTUE
OF THE AUTHORSHIP OF ANY OF THE PROVISIONS OF THIS AGREEMENT.

36


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement the day and year first above written.

DPL ENERGY, LLC

 

 

 

 

 

By:

 

 

Title:

 

 

 

.

BUCKEYE POWER, INC.

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

37


--------------------------------------------------------------------------------


Exhibits and Schedules

 

Exhibit

 

Description

 

 

 

A

 

Parent Guaranty

B

 

Form of General Warranty Deed

C

 

Form of Easements Assignment and Assumption Agreement

D

 

Form of Bill of Sale

E

 

Form of Assignment and Assumption Agreement

F

 

Form of O&M Transition Services Agreement

 

 

 

Schedule

 

Description

 

 

 

I

 

Facility

II

 

Retained Inventory

III

 

Retained Materials

IV

 

Real Property

V

 

Real Property Leases

VI

 

Easements

VII

 

Additional Contracts

VIII

 

Assigned Intellectual Property

IX

 

Assigned Permits

X

 

Proprietary Items

XI

 

Other Retained Assets

2.07

 

Allocation of Purchase Price

5.02

 

Permitted Contracts and Expenditures Pending Closing

6.01

 

Preliminary Title Report

7.03

 

Seller’s Required Consents and Approvals

7.04

 

Brokers

7.05

 

Required Assets

7.06(a)

 

Material Contracts

7.06(b)

 

Retained Contracts

7.07

 

Insurance

7.08

 

Permitted Real Estate Exceptions of Record

7.09

 

Liens Against Personal Property

7.10

 

Intellectual Property Infringement

7.11

 

Litigation

7.12

 

Compliance with Laws

7.13

 

Employees

7.14

 

Taxes

7.15

 

Licenses and Permits

7.16

 

Environmental Compliance

8.03

 

Purchaser’s Required Consents and Approvals

9.03

 

Material Adverse Effects

 

38


--------------------------------------------------------------------------------